--------------------------------------------------------------------------------

EXHIBIT 10.2
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

LICENSE AND COLLABORATION AGREEMENT
 
by and between
 
POZEN INC.
 
and
 
sanofi-aventis U.S. LLC


September 3, 2013

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


TABLE OF CONTENTS
 
 
 
 
Page
1.
DEFINITIONS
1
2.
PRODUCT DEVELOPMENT
12
 
2.1.
Pre-Approval Development.
12
 
2.2.
Post-Approval Commitments.
14
 
2.3.
Post Marketing Approval Transfer Development.
14
 
2.4.
Certain Development Outside the Territory.
15
 
2.5.
Certain Development Inside the Territory.
15
3.
MANUFACTURE OF LICENSED PRODUCTS
16
 
3.1.
Manufacture of Initial Products
16
 
3.2.
Capital Expenditure Agreement.
18
4.
REGULATORY AND QUALITY ASSURANCE MATTERS
18
 
4.1.
Preparation and Filing of Marketing Approvals.
18
 
4.2.
Inspections by Regulatory Authorities.
21
 
4.3.
Right of Reference.
22
 
4.4.
Records.
23
 
4.5.
OPDP.
23
5.
COMMERCIALIZATION
23
 
5.1.
Responsibility for Commercialization.
23
 
5.2.
Transfer of Commercialization Know-How.
23
 
5.3.
Information Exchange.
24
 
5.4.
Commercially Reasonable Efforts.
24
 
5.5.
Trademarks; Promotional Materials.
28
6.
LICENSES
29
 
6.1.
License Grants.
29
 
6.2.
Option.
30
 
6.3.
Sublicenses.
31
 
6.4.
Reservation of Rights; No Implied Licenses.
31
 
6.5.
Restrictive Covenant.
31



i

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
6.6.
POZEN Non-Competition Obligation.
31
 
6.7.
[* * *].
32
7.
FINANCIAL TERMS
32
 
7.1.
Upfront Fee.
32
 
7.2.
Regulatory Milestone Payments.
32
 
7.3.
Sales Milestone Payments.
33
 
7.4.
Royalties.
34
 
7.5.
Payment Terms.
35
 
7.6.
Financial Records and Audits.
36
 
7.7.
Tax Matters.
36
8.
INTELLECTUAL PROPERTY
37
 
8.1.
Prosecution and Maintenance of Licensed Patents.
37
 
8.2.
Prosecution and Maintenance of Joint Patents.
38
 
8.3.
Ownership of Intellectual Property.
39
 
8.4.
Disclosure.
39
 
8.5.
Cooperation.
39
 
8.6.
Enforcement of Patents.
40
 
8.7.
Infringement Claims by Third Parties.
42
 
8.8.
Third Party Declaratory Judgment or Similar Action.
43
 
8.9.
Joint Research Agreement.
43
 
8.10.
Patent Term Extension.
44
 
8.11.
Orange Book Listings.
44
 
8.12.
Third Party Licenses.
44
9.
REPRESENTATIONS, WARRANTIES AND COVENANTS
45
 
9.1.
Mutual Representations and Warranties.
45
 
9.2.
Additional Representations and Warranties of POZEN.
46
 
9.3.
Additional Representations and Warranties of Licensee.
49
 
9.4.
DISCLAIMER OF WARRANTY.
50
10.
ADDITIONAL COVENANTS.
50
 
10.1.
Compliance.
50
 
10.2.
Expenses.
50



ii

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
10.3.
No Debarment.
50
 
10.4.
Additional Covenants of POZEN.
51
 
10.5.
CMO Agreement.
51
 
10.6.
Parallel Importation.
51
11.
RECALL
52
 
11.1.
Pharmacovigilance.
52
 
11.2.
Recall.
53
12.
CONFIDENTIALITY.
53
 
12.1.
Confidentiality Definition.
53
 
12.2.
Exclusions.
53
 
12.3.
Disclosure and Use Restriction.
54
 
12.4.
Authorized Disclosure.
54
 
12.5.
Use of Name.
55
 
12.6.
Press Releases.
56
 
12.7.
Terms of Agreement to be Maintained in Confidence.
56
 
12.8.
Publications.
57
13.
TERM AND TERMINATION
57
 
13.1.
Term.
57
 
13.2.
Termination for Material Breach.
58
 
13.3.
Termination at Will.
58
 
13.4.
Termination for Insolvency.
58
 
13.5.
Termination for Failure to Achieve Commercial Readiness.
58
 
13.6.
Termination for Pre-Approval Development [* * *].
59
 
13.7.
Termination for Post-Approval Commitment.
59
 
13.8.
Buy-Back Option Exercise.
59
 
13.9.
Termination for Failure to Meet Target Indication.
59
 
13.10.
Termination for Failure to Obtain a License.
59
 
13.11.
Consequences of Expiration and Termination.
60
 
13.12.
Effect of Bankruptcy.
63
 
13.13.
Survival.
63
14.
INDEMNIFICATION AND INSURANCE
64



iii

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
14.1.
Indemnification by POZEN.
64
 
14.2.
Indemnification by Licensee.
64
 
14.3.
Indemnification Procedure.
64
 
14.4.
Insurance.
66
15.
LIMITATION OF LIABILITY
66
16.
EFFORTS OF THIRD PARTIES.
67
17.
MISCELLANEOUS
67
 
17.1.
Force Majeure.
67
 
17.2.
Assignment.
67
 
17.3.
[* * *] Change of Control.
68
 
17.4.
Severability.
69
 
17.5.
Governing Law; Dispute Resolution.
69
 
17.6.
Notices.
70
 
17.7.
Entire Agreement; Modifications.
72
 
17.8.
Relationship of the Parties.
72
 
17.9.
Waiver.
72
 
17.10.
Counterparts.
72
 
17.11.
No Benefit to Third Parties.
72
 
17.12.
Further Assurance.
72
 
17.13.
No Drafting Party.
73
 
17.14.
Construction.
73



iv

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


LICENSE AND COLLABORATION AGREEMENT
 
This license and collaboration agreement (“Agreement”) is made and entered into
as of September 3, 2013 (the “Effective Date”) and shall be effective on the
Effective Date (as defined herein), by and between POZEN INC., a Delaware
corporation having offices at 1414 Raleigh Road, Suite 400, Chapel Hill, North
Carolina (“POZEN”), and sanofi-aventis U.S. LLC, a Delaware limited liability
company having an office at 55 Corporate Drive, Bridgewater, New Jersey
(“Licensee”). POZEN and Licensee each may be referred to herein individually as
a “Party,” or collectively as the “Parties.”
 
RECITALS
 

A. POZEN is developing pharmaceutical products PA32540 and PA8140, combining
immediate release omeprazole and delayed release aspirin in a fixed-dose oral
formulation.

 

B. Licensee desires to obtain the right to develop and commercialize PA32540 and
PA8140 in the United States.

 

C. POZEN desires to grant Licensee such a right on the terms and conditions set
forth in this Agreement.

 
In consideration of the foregoing premises, the mutual promises and covenants
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, POZEN and Licensee
hereby agree as follows:
 
AGREEMENT
 

1. DEFINITIONS

 
When used in this Agreement, capitalized terms shall have the meanings as
defined below and throughout the Agreement.  All financial and accounting terms
not otherwise defined in this Agreement, whether capitalized or not, shall have
the meanings assigned to them in accordance with generally accepted accounting
principles based on International Accounting Standards/International Financial
Reporting Standards as in effect from time to time (“IFRS”).
 

1.1. “A&P Expenses” means [* * *].

 
1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.2. “Affiliate” means a legal entity that, directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, an entity. For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a legal entity; provided,
however, that if local law restricts foreign ownership, control shall be
established by direct or indirect ownership of the maximum ownership percentage
that may, under such local law, be owned by foreign interests.

 

1.3. “ANDA Act” means U.S. “Drug Price Competition and Patent Term Restoration
Act” of 1984 (21 United States Code §355(b)(2) or (j)).

 

1.4. “Applicable Law” means the laws, rules, and regulations, including any
statutes, rules, regulations, guidelines, or other requirements that may be in
effect from time to time and apply to the activities contemplated by this
Agreement.

 

1.5. “AZ Agreement” means that certain Collaboration and License Agreement by
and between POZEN and AstraZeneca AB dated August 1, 2006.

 

1.6. “Business Day” means any day other than Saturday, Sunday or any other day
on which banks in New York, New York, United States, are permitted or required
to be closed.

 

1.7. “Business Plan” means the annual report prepared by Licensee pursuant to
this Agreement, the initial version of which has been agreed to by the Parties
in writing on or around the Effective Date and subsequent versions of which
shall be consistent in scope with such initial version.

 

1.8. “Calendar Quarter” means, as the case may be, the three-month period ending
on March 31, June 30, September 30 or December 31; provided that the first
Calendar Quarter of the Term shall begin on the Effective Date and end on the
last day of the then current Calendar Quarter and the last Calendar Quarter of
the Term shall begin on the first day of such Calendar Quarter and end on the
last day of the Term.

 

1.9. “Calendar Year” means each period of twelve (12) months commencing on
January 1 and ending on December 31; provided that the first Calendar Year of
the Term shall begin on the Effective Date and end on the last day of the then
current Calendar Year and the last Calendar Year of the Term shall begin on the
first day of such Calendar Year and end on the last day of the Term.

2

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.10. “cGCP” means the current Good Clinical Practices relating to the conduct
of clinical investigations, the use of investigational drugs in humans,
including supra-national, national and local legislation, regulations and
official guidance (including the International Conference on Harmonization
Guideline for Good Clinical Practice (E6)) applicable from time to time to the
development of pharmaceutical products pursuant to Applicable Law.

 

1.11. “cGLP” means the current Good Laboratory Practices applicable from time to
time to the development of pharmaceutical products pursuant to Applicable Law.

 

1.12. “cGMP” means current Good Manufacturing Practices as defined in 21 CFR
Parts 210 and 211 (or in the case of foreign jurisdictions, comparable
regulatory standards), and in any successor regulation and any official guidance
documents issued by a Regulatory Authority in the Territory, each as amended
from time to time.

 

1.13. “Change of Control” means, with respect to [* * *], (a) the bona fide
acquisition by any Person or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934) of beneficial ownership of any
capital stock of [* * *], if after such acquisition such Person or group would
be the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of securities of [* * *]
representing more than fifty percent (50%) of the combined voting power of [* *
*] then outstanding securities entitled to vote generally in the election of
directors; (b) the consummation after approval by [* * *] stockholders of a bona
fide merger or consolidation of [* * *], with any other Person, other than a
merger or consolidation which would result in [* * *] voting securities
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
[* * *] voting securities or such surviving entity’s voting securities
outstanding immediately after such merger or consolidation; or (c) the bona fide
sale, lease, transfer or other disposition, in a single transaction or series of
related transactions, by [* * *] to a Third Party or any of its subsidiaries of
all or substantially all the assets of [* * *] and its subsidiaries taken as a
whole.

 

1.14. “CMO” means Patheon Pharmaceuticals, Inc.

 

1.15. “CMO Agreement” means (i) that certain manufacturing services agreement
entered into by POZEN and the CMO effective December 19, 2011 (as amended), a
copy of which is attached hereto as Exhibit D (the “MSA”), (ii) that certain
capital expenditure and equipment agreement entered into by POZEN and the CMO
effective December 19, 2011 (as amended), a copy of which is attached  to the
MSA as Schedule K to such agreement (the “Capital Expenditure Agreement”), and
(iii) that certain quality agreement entered into by POZEN and the CMO effective
April 30, 2013, a copy of which is attached hereto as Exhibit E.

3

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.16. “Commercial Launch” means the initiation of the nationwide sale, promotion
and distribution of a Licensed Product in the Territory following receipt of
Marketing Approval in the Territory.

 

1.17. “Commercialize” or “Commercialization” means all activities undertaken
directed to commercially manufacturing, obtaining pricing and reimbursement
approvals for marketing, marketing, promoting, distributing, offering for sale,
selling, booking sales, and otherwise commercially exploiting the Licensed
Products.

 

1.18. “Commercial Readiness” means (i) [* * *], (ii) [* * *] and (iii) [* * *].

 

1.19. “Commercially Reasonable Efforts” means, with respect to the objective
that is the subject of such efforts, such reasonable, good faith efforts and
resources as a Party would normally use to accomplish a similar objective under
similar circumstances, it being understood and agreed that, with respect to
Development or Commercialization of a Licensed Product by Licensee, such efforts
shall be similar to those efforts and resources consistent with [* * *] that are
of similar market potential as such Licensed Product, taking into account its
safety and efficacy, its cost to develop, the competitiveness of alternative
products and the nature and extent of market exclusivity (including Patent
coverage and regulatory exclusivity), the likelihood of obtaining regulatory
approval, including the expected or actual Product Labeling, its expected or
actual pricing, reimbursement and formulary status, its expected or actual
profitability, including the amounts of marketing and promotional expenditures
with respect to such Licensed Product, the likelihood, timing or existence of
Generic Products and all other relevant factors with respect to such market.

 

1.20. “Competitor” means any Third Party that is engaged in developing and/or
commercializing a product in a particular therapeutic area, which product is
directly competitive with a product being developed and/or commercialized by
Licensee in the same therapeutic area at the time of a Change of Control.

 

1.21. “Controlled” or “Controlling” means, with respect to any Patent, Know-How,
Regulatory Filings, or other intellectual property right (“Intellectual Property
Rights”), the possession of the right, whether directly or indirectly, and
whether by ownership, license or otherwise (other than pursuant to this
Agreement), to assign, or grant a license, sublicense or other right to or
under, such Patent, Know-How, Regulatory Filings, or other intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party or requiring any payment to any Third
Party unless [* * *]; provided that  [* * *].  Any Intellectual Property Rights
Controlled by a Future Acquiror of POZEN will be excluded from Intellectual
Property Rights Controlled by POZEN for purposes of this Agreement except to the
extent that such Intellectual Property Rights are (a) developed, acquired or
otherwise Controlled by such Future Acquirer pursuant to or in connection with a
license or other agreement between such Future Acquirer and POZEN, whether owned
by POZEN or such Future Acquiror (for purposes of this definition, such
Intellectual Property Rights, the “Related IP”) as of the effective date of the
applicable Change of Control of POZEN, (b) developed or acquired by such Future
Acquiror following such Change of Control with the use of the Licensed
Technology in existence at the time of such Change of Control or the Related IP,
or (c) used in the Development, Manufacture or Commercialization of the Licensed
Products by the Future Acquiror.

4

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.22. “Detail” or “Detailing” means an interactive face-to-face meeting or
presentation, in an individual or group setting, by a sales representative to a
healthcare professional in the Territory, during which the sales representative
discusses the Licensed Product.

 

1.23. “Develop” or “Development” means all activities relating to the
pre-clinical and clinical development of a Licensed Product prior to or after
obtaining Marketing Approval for such product, any quality assurance activities
related to such pre-clinical or clinical development activities, any regulatory
activities related to any of the foregoing, and all activities relating to the
preparation and filing of NDAs and obtaining of Marketing Approvals but
excluding price and reimbursement approvals for a Licensed Product.

 

1.24. “Enforcing Party” means the Party taking any legal action permitted under
Article 8 with respect to enforcing the Licensed Patents or Joint Patents.

 

1.25. “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.

 

1.26. “First Commercial Sale” means the first sale of a Licensed Product by
Licensee or its Affiliates to any Third Party for distribution or use in the
Territory after receipt of Marketing Approval of such Licensed Product.  Sale of
a Licensed Product for clinical studies, compassionate use, named patient
programs, test marketing, under a treatment IND, or any similar instance where
the Licensed Product is supplied without charge shall not constitute a First
Commercial Sale.

 

1.27. “First Position Detail” means a Detail in which a Licensed Product is the
first product discussed or is the primary focus of such Detail.

 

1.28. “Future Acquiror” means the Third Party to any Change of Control
transaction and such Third Party’s Affiliates immediately prior to the Change of
Control.

 

1.29. “Generic Product” means, with respect to any approved dosage of a Licensed
Product, a pharmaceutical product that is approved by the FDA for such dosage
for sale under an application pursuant to the ANDA Act or any similar or
equivalent provisions or regulations, using a Licensed Product as the
reference-listed drug in such application (collectively, “Generic Product
Approval”) provided, however, that any approval under Section 505(b)(2) will
only constitute “Generic Product Approval” if such pharmaceutical product
contains all of the same active pharmaceutical ingredients as the Licensed
Product (and only those active pharmaceutical ingredients).

5

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.30. “Generic Product Launch” means that a Third Party has made a first
commercial sale of a Generic Product to any Third Party for distribution or use
in the Territory after receipt of a Generic Product Approval in the Territory.

 

1.31. “IND” means an Investigational New Drug application filed with the FDA
pursuant to 21 CFR § 312.20.

 

1.32. “Initial Products” means PA32540 (immediate release omeprazole 40mg and
delayed release and/or enteric coated aspirin 325mg) and PA8140 (immediate
release omeprazole 40mg and delayed release and/or enteric coated aspirin 81mg).

 

1.33. “Initial Products Trademark” means the trademark owned by POZEN and
approved for use with the Initial Products by the FDA as part of the NDA
Approval of the Initial Products.

 

1.34. “Invention” means any Know-How that is conceived or generated during the
Term in the performance of activities undertaken pursuant to this Agreement
solely or jointly by employees, agents, or independent contractors of either
Party or their respective Affiliates or Sublicensees and that is necessary or
useful for the Development, Manufacture or Commercialization of a Licensed
Product.

 

1.35. “Joint Invention” means any Invention that is conceived jointly by one or
more employees, agents, or independent contractors of Licensee or any of its
Affiliates or Sublicensees and one or more employees, agents, or independent
contractors of POZEN or any of its Affiliates.

 

1.36. “Joint Patent” means a Patent claiming a Joint Invention.

 

1.37. “Know-How” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, practices, formulae, instructions, skills,
techniques, procedures, experiences, expressed ideas, technical assistance,
designs, drawings, assembly procedures, computer programs, apparatuses,
specifications, data, results, materials (including biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical),
pre-clinical, clinical, safety, manufacturing and quality control data and
information (including study designs and protocols) and assays and biological
methodology, in each case, whether or not confidential, proprietary or
patentable and in written, electronic or any other form now known or hereafter
developed.

6

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.38. “Knowledge” means, with respect to POZEN, the actual knowledge, following
due inquiry, of the following individuals as of the Effective Date: Chief
Executive Officer, Chief Financial Officer, Executive Vice President and Chief
Commercial Officer, Chief Medical Officer, General Counsel, Senior Vice
President – Regulatory Affairs, and Vice President of Business Development.

 

1.39. “Licensed Know-How” means all Know-How and Inventions Controlled by POZEN
or any of its Affiliates as of the Effective Date or from time to time during
the Term and that are necessary or useful for the Development, Manufacture, use
or Commercialization of any Licensed Product in the Territory, but in each case
excluding any such Know-How to the extent covered or claimed by any Licensed
Patent or Joint Patent or that constitutes Joint Invention.

 

1.40. “Licensed Patents” means all Patents that are Controlled by POZEN or any
of its Affiliates as of the Effective Date or from time to time during the Term
and claim or cover any Licensed Product or the Development, Manufacture, use or
Commercialization thereof.  Licensed Patents as of the Effective Date shall
include the Patents listed in Exhibit B hereto.

 

1.41. “Licensed Product” means any Initial Product and any other products
consisting of an immediate release proton pump inhibitor and 325 mg or less of
delayed release and/or enteric coated aspirin in a fixed-dose oral formulation.

 

1.42. “Licensed Product Improvement” means any Invention Controlled by Licensee
and any Patent Controlled by Licensee claiming such Invention.

 

1.43. “Licensed Technology” means the Licensed Patents and the Licensed
Know-How.

 

1.44. “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of a Licensed Product, or any ingredient thereof, including but
not limited to formulation development and process development for the
manufacture of a Licensed Product, manufacture of supplies for Development or
Commercialization, packaging, in-process and finished product testing, release
of product or any component or ingredient thereof, quality assurance activities
related to manufacturing and release of product, performance of stability tests,
and regulatory activities related to any of the foregoing.

 

1.45. “Marketing Approval” means all approvals (including NDA Approvals and,
where required under Applicable Law, pricing and reimbursement approvals) of any
Regulatory Authority in the Territory, that are necessary to be obtained prior
to the Manufacture or Commercialization of a Licensed Product in the Territory.

7

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.46. “NDA” means a New Drug Application filed with the FDA pursuant to 21 CFR §
314.

 

1.47. “NDA Approval” means the approval of an NDA by the FDA.

 

1.48. “Net Sales” means, for any period, the gross amount invoiced by Licensee
or any of its Affiliates or Sublicensees for the sale of the applicable Licensed
Product in the Territory, less deductions for: (a) normal and customary trade,
quantity and cash discounts and sales returns and allowances, including those
granted on account of price adjustments, billing errors, rejected goods, damaged
goods and returns, administration fees and chargebacks and rebates; (b) freight,
postage, shipping and insurance expenses to the extent that such items are
included in the gross amount invoiced and relate to outbound shipping from the
place of Manufacture to the purchaser; (c) customs and excise duties and other
duties related to the sales, to the extent that such items are included in the
gross amount invoiced; (d) rebates and similar payments made with respect to
sales paid for by any governmental or regulatory authority such as, by way of
illustration and not in limitation of the Parties’ rights hereunder, Federal or
state Medicaid, Medicare or similar state program; and (e) reasonable estimates
of uncollectible portions of invoiced amounts; provided, however, that the
deductions covered by clauses (a) through (e) are consistent with such
deductions by Licensee or any Sublicensee, as applicable, with respect to
Licensee’s or its Sublicensee’s other similar products.  Any of the deductions
listed above shall be taken as a deduction in the Calendar Quarter in which they
are accrued by Licensee, its Affiliate or Sublicensee, as the case may be, in
accordance with IFRS consistently applied. For purposes of determining Net
Sales, a Licensed Product shall be deemed to be sold upon the earlier of when it
is invoiced or when payment is received, and a “sale” shall not include
transfers or dispositions of such Licensed Product for pre clinical or clinical
purposes or as samples, in each case, without charge.  The transfer by Licensee
or any of its Affiliates or any of its Sublicensees of Licensed Product to
Licensee, any of its Affiliates or any of its Sublicensees shall not result in
any Net Sales unless the transferee is the end user.

 
If the Licensed Product is sold in the form of a combination product containing
any Licensed Product and one or more active ingredients (whether combined in a
single formulation or package, as applicable, or formulated or packaged
separately but sold together) (a “Combination Product”), the Net Sales used for
the calculation of the royalties under Section 7.4 (Royalties) shall be
determined as follows:
 
A
x
Net Sales of the Combination Product, where:
A+B
 
A  =
Standard Sales Price of the ready-for-sale form of the Licensed Product if sold
separately from the Combination Product in question.
 
B  =
Standard Sales Price of the ready-for-sale form of a product containing the same
amount of the other therapeutically active ingredient(s) that is contained in
the Combination Product in question.



8

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


If either or both a Licensed Product in a Combination Product and/or a product
containing the other active ingredients in such Combination Product are not sold
separately, a market price for such Licensed Product and/or such other active
ingredients shall be negotiated by the Parties in good faith based upon the
market price of products that are comparable to such Licensed Product and/or
such other active ingredients, as applicable.
 

1.49. “OPDP” means the FDA’s Office of Prescription Drug Promotion, or any
successor thereto.

 

1.50. “Orange Book” means the Approved Drug Products with Therapeutic
Equivalence Evaluations published by the FDA.

 

1.51. [* * *].

 

1.52. “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and requests for continued examinations, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents and design
patents and certificates of invention, (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b) and (c)) and (e) any similar rights, including
so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.

 

1.53. “PDE” means [* * *].

 

1.54. “Permitted Encumbrance” means any (a) statutory liens for current taxes
not yet due and payable or the amount or validity of which is being contested in
good faith by appropriate proceedings, (b) deposits or pledges made in
connection with, or to secure payment of, worker’s compensation, unemployment
insurance, old age pension programs mandated under Applicable Law or other
social security regulations, and (c) statutory or common law liens in favor of
carriers, warehousemen, mechanics and materialmen, statutory or common law liens
to secure claims for labor, materials or supplies and other like liens, which
secure obligations to the extent that payment thereof is not in arrears or
otherwise due.

9

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.55. “Phase 4 Trial” means a human clinical study of a pharmaceutical product
on patients in a particular country after Marketing Approval of such product in
such country, and designed to obtain additional information regarding safety or
efficacy or another purpose permitted under Applicable Law.

 

1.56. “PIV Certification” means any certification filed under the ANDA Act
claiming that any Licensed Patents or Joint Patents are invalid or unenforceable
or claiming that any Licensed Patent or Joint Patent will not be infringed by
the manufacture, use, marketing, sale or importation of a product for which an
application under the ANDA Act is filed.

 

1.57. “Post-Approval Commitments” means any human clinical study or other test
or study, including a Phase 4 Trial that is required or other obligation,
including an obligation to develop a risk evaluation and mitigation strategy or
similar safety program, that is imposed with respect to an Initial Product by a
Regulatory Authority as a condition of obtaining or maintaining NDA Approval for
such Initial Product for an indication, to be performed following NDA Approval
of such Licensed Product for such indication.

 

1.58. “POZEN House Marks” means any trademarks, trade names, domain names, or
other names or marks used or registered by POZEN or its Affiliates at any time
during the Term to identify itself.

 

1.59. “Product Labeling” means (a) the full prescribing information for a
Licensed Product approved by the applicable Regulatory Authority, and (b) all
labels and other written, printed or graphic information included in or placed
upon any container, wrapper or package insert used with or for or otherwise
accompanying the Licensed Product.

 

1.60. “Promotional Materials” means all sales representative training materials
and all written, printed, graphic, electronic, audio or video presentations of
information intended for use or used by Licensee or its Affiliates in connection
with any promotion of the Licensed Products hereunder, but excluding Product
Labeling.

 

1.61. “Regulatory Authority” means any government authorities involved in
granting approval to market or sell a pharmaceutical product, including any
pricing and reimbursement approvals, in the Territory, including the FDA and any
successor government authority having substantially the same function.

 

1.62. “Regulatory Filings” means regulatory applications, submissions,
notifications, registrations, filings, or other submissions made to or filed
with a Regulatory Authority that are necessary or reasonably desirable in order
to develop, manufacture, market, sell or otherwise Commercialize a Licensed
Product in the Territory. Regulatory Filings include INDs and NDAs, applications
for pricing and reimbursement approvals, and any amendments of or supplements to
any of the foregoing.

10

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.63. “SEC” means the U.S. Securities and Exchange Commission, or any successor
agency thereof.

 

1.64. “Second Position Detail” means a Detail in which a Licensed Product is the
second product discussed or the secondary focus of such Detail.

 

1.65. “Standard Sales Price” means, as reported by IMS (or ACNielsen in the case
of over-the-counter products), the average sales price for the preceding
Calendar Quarter for the Licensed Product or, in the case of a Combination
Product, the average sales price for the applicable dosage strength of all
marketed brands of the other therapeutically active ingredient(s).

 

1.66. “Sublicense Agreement” means any agreement under which Licensee grants a
sublicense, option or other right under the Licensed Technology to make, have
made, use, sell, offer for sale, and import Licensed Products in the Territory
solely as permitted in Section 6.3 (Sublicenses).

 

1.67. “Sublicensee” means any Third Party that has entered into a Sublicense
Agreement.

 

1.68. “Subsequent Product Trademark” means the trademark owned by Licensee and
approved for use with a Licensed Product by the FDA.

 

1.69. “Target Indication” means [* * *].

 

1.70. “Territory” means the U.S.

 

1.71. “Third Party” means any entity other than POZEN, Licensee, or any of their
respective Affiliates.

 

1.72. “U.S.” means the United States of America and its territories and
possessions.

 

1.73. “U.S. Bankruptcy Code” means Title 11 of the United States Code.

11

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



1.74. “Valid Claim” means a claim of an issued, unexpired Patent or a bona fide
Patent application filed in good faith by POZEN with the reasonable belief that
any resulting Patent would be enforceable and valid, which Patent has not been
revoked, held to be invalid or unenforceable by a final judgment of a court or
other Governmental Authority of competent jurisdiction from which no appeal can
be or is taken within the time allowed for appeal and which has not been
admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer, post-grant review, inter-parties review or otherwise (a) that would
be infringed (other than under Section 271(g) of 35 U.S.C.) by the offer for
sale, sale, import or use of the applicable Licensed Product in the Territory
(in the absence of the licenses granted herein) or (b) that would be literally
infringed in the Territory by the Manufacture of the applicable Licensed Product
by or on behalf of Licensee using the then-current manufacturing process (in the
absence of the licenses granted herein); provided, however, that notwithstanding
anything to the contrary in clause (b) above, in the event that (i) the only
Valid Claim is a [* * *] claim (a “[* * *] Claim”) and (ii) [* * *] such [* * *]
Claim, then, for purposes of clause (b) above, such [* * *] Claim shall not be
deemed to be a Valid Claim; provided further, however, that any claim in a
pending Patent application that does not issue as a patent claim within [* * *]
years after the filing date of such application, shall not be a “Valid Claim”
until such claim issues as a Patent claim.




1.75. “Validation Batches” means Initial Products, which, for clarity shall
include both doses, manufactured in connection with the validation of the
manufacturing process for such products as required by Applicable Law or
Regulatory Authority.

 

1.76. Additional Definitions. A list of additional defined terms and the
corresponding sections of this Agreement in which such terms are defined is
attached hereto as Annex A.

 

2. PRODUCT DEVELOPMENT

 

2.1. Pre-Approval Development.  Following the Effective Date and prior to NDA
Approval, POZEN shall, subject to the provisions of this Section 2.1, conduct
all Development and regulatory activities for the Initial Products up to and
including approval of the NDA for the Initial Products, and, [* * *] associated
therewith. All such Development shall be conducted in a good scientific manner
and in compliance with all Applicable Laws. In furtherance of the foregoing,
POZEN shall use Commercially Reasonable Efforts to conduct and/or supervise any
additional Development activities that are a condition to NDA Approval for the
Initial Products.

 

2.1.1. Pre-Approval Development Budget.  POZEN shall be responsible for all
out-of-pocket expenses of such additional Development activities (the
“Pre-Approval Budget”) that are equal to or less than US$[* * *]. If the
Pre-Approval Budget is (1) reasonably determined by POZEN [* * *] or (2)
reasonably determined by POZEN [* * *] but later changes and at the time of such
change is reasonably determined by POZEN [* * *], then POZEN shall notify
Licensee, and the Parties shall together determine in writing, promptly and in
good faith, the amount of the Pre-Approval Budget that [* * *].  After the
Parties have made such determination, Licensee shall, within sixty (60) days of
such determination, either (a) terminate this Agreement pursuant to Section 13.6
or (b) subject to Section 2.1.2 below, continue this Agreement and pay any
expenses incurred by POZEN in accordance with this Section 2.1 that [* * *]. If
Licensee does not make an election pursuant to the preceding sentence within
such sixty (60) day period, Licensee shall be deemed to have elected to continue
this Agreement pursuant to clause (b) and pay any such expenses incurred by
POZEN in accordance with this Section 2.1 that [* * *].

12

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



2.1.2. Later Changes to the Pre-Approval Budget.  If (i) a later change results
in the Pre-Approval Budget being reasonably determined by POZEN [* * *] as
contemplated by clause (2) above, (ii) such change is not due to any failure by
POZEN to use Commercially Reasonable Efforts to conduct and/or supervise Third
Parties in the conduct of such additional Development Activities in accordance
with the Pre-Approval Budget, and (iii) Licensee elects to terminate this
Agreement pursuant to Section 13.6, then (x) Licensee shall bear the portion, if
any, of such expenses that are (I) [* * *], (II) [* * *], and (III) within [* *
*] percent ([* * *]%) above such prior determination of such expenses by POZEN,
and (y) POZEN shall bear all other portions of such expenses (e.g., [* * *]).
For example, if such determination of such expenses is $[* * *], such expenses
later change and are expected to be US$[* * *], such change is not due to any
failure by POZEN to use Commercially Reasonable Efforts to conduct and/or
supervise Third Parties in the conduct of such additional Development Activities
in accordance with the Pre-Approval Budget, and Licensee elects to terminate
this Agreement pursuant to Section 13.6, then Licensee will bear the portion of
such [* * *] expenses [* * *].  For clarity, if any such later change is due to
any failure by POZEN to use Commercially Reasonable Efforts to conduct and/or
supervise Third Parties in the conduct of such additional Development Activities
in accordance with the Pre-Approval Budget, and Licensee terminates this
Agreement pursuant to Section 13.6, then POZEN shall bear [* * *] expenses
related to such additional Development activities. POZEN shall provide Licensee
with [* * *] updates on the status of expenses incurred or accrued for
Development activities conducted pursuant to this Section 2.1 and any deviations
from the Pre-Approval Budget. POZEN shall promptly notify Licensee of any change
in the Pre-Approval Budget that would cause POZEN to reasonably determine that
the out-of-pocket expenses incurred by POZEN in connection with such Development
activities will [* * *].

13

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

2.2. Post-Approval Commitments.  Following NDA Approval, in the event that the
FDA requires any Post-Approval Commitments, Licensee shall, subject to the
provisions of this Section 2.2, use Commercially Reasonable Efforts to conduct
such Post-Approval Commitments. Licensee and POZEN shall [* * *] any
out-of-pocket expenses incurred in connection with such Post-Approval
Commitments up to an aggregate amount of US$[* * *]. POZEN’s share of the
expenses incurred in connection with such Post-Approval Commitments, which, for
the avoidance of doubt, shall not in any case [* * *], shall be [* * *];
provided, that [* * *]; provided, further, [* * *].  If Licensee reasonably
determines that the expenses of such Post-Approval Commitments will [* * *] then
Licensee shall, within sixty (60) days of NDA Approval of the Initial Products
either (a) terminate this Agreement pursuant to Section 13.7 hereof or (b) agree
to pay when due all such expenses that are [* * *] in respect of such
Post-Approval Commitment. Notwithstanding the foregoing, if Licensee cannot
reasonably determine whether the costs of such Post-Approval Commitments will [*
* *] at the time of receipt of the NDA Approval for the Initial Products, then
Licensee will request a meeting with the FDA within thirty (30) days after NDA
Approval of the Initial Products to finalize the scope, timing and extent of the
Post-Approval Commitments (the “Post-Approval Meeting”), and Licensee’s right to
terminate this Agreement under this Section 2.2 shall be extended until the
earlier of (x) ten (10) days following the Post Approval Meeting, or (y) one
hundred twenty (120) days following Licensee’s request to the FDA for the
Post-Approval Meeting; provided if Licensee does not request a Post-Approval
Meeting with the FDA within thirty (30) days of the NDA Approval for the Initial
Products, then Licensee’s right to terminate this Agreement shall expire sixty
(60) days following NDA Approval for the Initial Products.  If Licensee does not
make an election within sixty (60) days of the NDA Approval of the Initial
Products, or if applicable, pursuant to the preceding sentence following the
Post-Approval Meeting, Licensee shall be deemed to have elected to pay all such
expenses [* * *] in expenses incurred in respect of such Post-Approval
Commitment pursuant to clause (b).  Licensee shall provide POZEN with quarterly
updates on the status of such out-of-pocket expenses until such time as an
aggregate amount of US$[* * *] of such expenses are incurred in connection with
Post-Approval Commitments.

 

2.3. Post Marketing Approval Transfer Development.  Following the Regulatory
Filing Transfer, Licensee shall have the sole right, but not the obligation, to
engage in Development of the Licensed Products anywhere in the world solely for
Commercialization of Licensed Products in the Territory; provided, however, that
[* * *].  All costs incurred with respect to such elective Development of
Initial Products shall be borne by Licensee. Subject to Section 2.2, the
elective Development undertaken under this Section 2.3 shall in no event include
any Post-Approval Commitment.  Notwithstanding the foregoing, POZEN and its
licensees (other than Licensee) may, solely for purposes of Commercialization
outside the Territory, engage in Development of Licensed Products in the
Territory, [* * *].

14

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



2.4. Certain Development Outside the Territory.  Prior to the commencement of
any clinical study with respect to any Licensed Product outside the Territory
(an “Ex-Territory Study”), POZEN shall provide a high-level summary of the
protocol(s) for such Ex-Territory Study to Licensee for Licensee’s review and
comment. Neither POZEN, nor any of its Affiliates or its licensees (other than
Licensee) shall [* * *], except for [* * *]. In any case, POZEN shall provide
Licensee with the opportunity to comment  [* * *], as the case may be, on the
protocol(s) for any Ex-Territory Study as follows: (a) Licensee shall have the
right to comment on  [* * *], as applicable, any Ex-Territory Study for a period
of fifteen (15) days after receipt of the applicable summary; (b) POZEN shall
review and consider in good faith any such comments; (c) each such summary
provided to Licensee under this Section 2.4 shall constitute Confidential
Information of POZEN to the extent that the information provided in such summary
satisfies the criteria set forth in Section 12.1, and Licensee shall not use
such summary for any purpose other than for its review of the applicable
Ex-Territory Study; and (d) if Licensee fails to notify POZEN of whether [* * *]
or fails to deliver any comments to POZEN within the specified fifteen (15) day
period, POZEN, or any of its Affiliates or its licensees shall be free to
conduct, sponsor or support, independently or together with one or more Third
Parties, such Ex-Territory Study.  For clarity, [* * *].

 

2.5.
Certain Development Inside the Territory.  Prior to the commencement of any
clinical study with respect to any Licensed Product inside the Territory (an
“In-Territory Study”), Licensee shall provide a high-level summary of the
protocol(s) for such In-Territory Study to POZEN for POZEN’s review and comment.
 Neither Licensee nor any of its Affiliates or Sublicensees shall  [* * *],
except for  [* * *].  In any case Licensee shall provide POZEN with the
opportunity to comment on or  [* * *], as applicable, the protocol(s) for any
In-Territory Study, as follows: (a) POZEN shall have the right to comment on or
 [* * *], as applicable, any In-Territory Study for a period of fifteen (15)
days after receipt of the applicable summary; (b) Licensee shall review and
consider in good faith any such comments; (c) each such summary provided to
POZEN under this Section 2.5 shall constitute Confidential Information of
Licensee to the extent that the information provided in such summary satisfies
the criteria set forth in Section 12.1, and POZEN shall not use such summary for
any purpose other than for its review of the applicable In-Territory Study; and
(d) if POZEN fails to notify Licensee of whether [* * *] or fails to deliver any
comments to Licensee within the specified fifteen (15) day period, Licensee, or
any of its Affiliates or its licensees  shall be free to conduct, sponsor or
support, independently or together with one or more Third Parties, any
In-Territory Study.  Notwithstanding the foregoing, [* * *].

15

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



3. MANUFACTURE OF LICENSED PRODUCTS

 

3.1. Manufacture of Initial Products.

 

3.1.1. Until the CMO Agreement is assigned to Licensee, POZEN shall be
responsible [* * *] for conducting all NDA related CMC activities, including
pre-validation and validation activities for the Initial Products and production
of the Validation Batches.  Licensee shall provide to POZEN written purchase
orders for  the  [* * *] month supply of the Initial Products required for
Commercial Launch, such quantity to be based upon the most recent product
forecast provided to POZEN by Licensee (“Launch Quantities”), not later than ten
(10) Business Days following the later of the (i) [* * *] or (ii) [* * *].
Within  [* * *] Business Days after receipt from Licensee of any purchase orders
regarding the Initial Products, POZEN shall submit purchase orders to the CMO
containing all information provided by Licensee in its purchase orders.  POZEN
shall supply such Launch Quantities on such terms as POZEN purchases such
Initial Products from the CMO; provided, however, that any orders for Launch
Quantities placed in Calendar Year  [* * *] for delivery in Calendar Year  [* *
*] shall be counted towards volumes of Initial Product ordered in Calendar Year
 [* * *] for purposes of determining the  [* * *]. Licensee shall be required to
purchase such Launch Quantities from POZEN to the extent that (a) they are
manufactured in accordance with the terms of the CMO Agreement, including in
accordance with Applicable Law, the NDA for the Initial Products, cGMP and
Initial Product specifications, and (b) all such Launch Quantities [* * *] (the
requirements set forth in subparagraph (b) being referred to herein as the “[* *
*] Requirements” and the requirements set forth in subparagraphs (a) and (b)
being collectively referred to herein as the “Eligibility Requirements”).
 Notwithstanding the foregoing, Licensee shall remain responsible for the costs
under the CMO Agreement of Initial Products ordered by Licensee that do not meet
the  [* * *] Requirements to the extent (i) Licensee ordered the applicable dose
of Launch Quantities [* * *], or (ii) Licensee waives in writing the  [* * *]
Requirements for such Launch Quantities ordered.  Prior to assignment of the CMO
Agreement to Licensee, POZEN will take no action that causes any Initial
Products to not meet the Eligibility Requirements.  POZEN may include all or a
portion of Validation Batches in such Launch Quantities to the extent the
Validation Batches satisfy the Eligibility Requirements.  POZEN shall not permit
the CMO to  [* * *] in the Manufacture of any Initial Products to be supplied to
Licensee, including any Initial Products to be Manufactured and delivered to
Licensee after the assignment of the CMO Agreement.   Licensee shall be
responsible for any costs or fees under the CMO Agreement resulting from
Licensee’s cancellation or delay of a purchase order for the Initial Products.
 Notwithstanding the foregoing, if such cancellation or delay was due to  [* *
*], Licensee shall not be responsible for any costs or fees related to the
quantity of Licensed Products that were part of the Validation Batches (for
clarification, Licensee shall remain responsible for all other costs or fees in
the event of cancelling or delaying purchase orders for quantities of Licensed
Product ordered in excess of the Validation Batches).  POZEN shall invoice
Licensee and Licensee shall make all payments to POZEN for the Launch Quantities
under this Section 3.1.1 on such terms as are specified by POZEN in the
applicable invoice to the extent necessary to permit POZEN to timely pay the CMO
as required under the CMO Agreement.  In furtherance of the foregoing, prior to
assignment of the CMO Agreement to Licensee, POZEN will use Commercially
Reasonable Efforts to oversee the CMO’s efforts to  [* * *], as soon as
reasonably practicable after the Effective Date.

 

3.1.2. For any Launch Quantities ordered by Licensee pursuant to Section 3.1.1,
POZEN through the CMO shall Manufacture and supply Launch Quantities to Licensee
subject to and in accordance with the terms of the CMO Agreement, including any
time schedules for the reservation of manufacturing slots, payment schedules,
delivery terms, product warranties, and remedies. Licensee shall provide POZEN
with any applicable forecast or purchase order in order for POZEN to comply with
its forecasting and ordering obligations under the CMO Agreement at least ten
(10) Business Days prior to the dates POZEN is required to provide such
forecasts and purchase orders.

16

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



3.1.3. Upon POZEN’s assignment to Licensee of the CMO Agreement pursuant to
Section 3.1.4, Licensee shall have sole responsibility for, and shall have the
sole right to, Manufacture (or have Manufactured) Initial Products for sale in
the Territory.  In addition, if Licensee chooses to Develop and/or Commercialize
other Licensed Products in the Territory, as between the Parties, Licensee shall
be responsible for the Manufacture of such other Licensed Products at its
expense either itself or through a Third Party contract manufacturing
organization selected by Licensee.

 

3.1.4. POZEN shall assign the CMO Agreement to Licensee within five (5) Business
Days of achievement of Commercial Readiness. In connection with any such
assignment, Licensee shall covenant in writing with the CMO to be bound by the
terms of the CMO Agreement.  Prior to assigning the CMO Agreement to Licensee,
 POZEN shall use its Commercially Reasonable Efforts (at its sole cost and
expense) to obtain for Licensee substantially all of the practical benefit of
the CMO Agreement, including by (a) entering into appropriate and reasonable
alternative arrangements on terms mutually and reasonably agreeable to POZEN and
Licensee and (b) subject to the consent and control of Licensee, enforcement of
any and all rights of POZEN against the CMO thereto arising out of the breach or
cancellation thereof by the CMO.

 

3.1.5.  POZEN and Licensee shall use Commercially Reasonable Efforts to achieve
the transfer of responsibility for the Manufacture of the Initial Products
beginning upon the Effective Date and for a period of  [* * *] days following
the assignment of the CMO Agreement to Licensee.  In order to facilitate such
Manufacturing transfer (i) Licensee will, at its sole cost and expense, provide
competent pharmaceutical manufacturing employees to reasonably participate in
the production of the Validation Batches and the Launch Quantities, including,
without limitation, to be present at the CMO for the production of the
Validation Batches and review and comment on the validation reports, and (ii)
immediately following the Effective Date and until the effective date of the
assignment of the CMO Agreement to Licensee, Licensee and POZEN will commence
regular consultations and information exchange with respect to manufacturing and
technical matters relating to the Manufacture of the Initial Products. To
implement such consultation and information exchange, POZEN shall, and shall
direct its Affiliates and the CMO to promptly provide such assistance as
Licensee may reasonably request and that is reasonably necessary to facilitate
the transfer of the Licensed Know-How comprising or relating to the
Manufacturing process for the Initial Products to Licensee or any Affiliate or
Third Party it designates including by making available to Licensee, its
Affiliates, or its Third Party designee, all Licensed Know-How, including any
and all documentation constituting Initial Product specifications, supplier
qualifications, work instructions, control methods, standard operating
procedures and other material relating to the Manufacturing process  requested
by Licensee to facilitate the Manufacturing Technology Transfer.  POZEN shall
also make reasonably available its key pharmaceutical manufacturing employees at
Licensee’s request for purposes of consulting with Licensee regarding the
Manufacture of the Initial Products at no cost, but with reimbursement by
Licensee of any reasonable and documented out-of-pocket travel, hotel and meal
expenses incurred by such employees in providing such consultation services.
 For a period beginning on the effective date of the assignment of the CMO
Agreement to Licensee and continuing for a period of  [* * *] days thereafter,
if Licensee requires additional hours of consultation with respect to
Manufacturing, POZEN shall make such key pharmaceutical manufacturing employees
available to Licensee at a cost of $ [* * *] per hour for each hour spent by
such POZEN employees plus reimbursement by Licensee of any reasonable and
documented out-of-pocket travel, hotel and meal expenses incurred by such
employees in providing such consultation services.  POZEN shall retain or
replace employees and/or contractors necessary to effect such transfer and
provide such services for the time periods contemplated under this Section
3.1.5.

17

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



3.1.6. POZEN shall immediately notify Licensee of any events relating to the
Manufacture of the Initial Products which become known to POZEN and that
reasonably can be expected to cause a material delay in the Manufacture of the
Launch Quantities.

 

3.2. Capital Expenditure Agreement.

 

3.2.1. Prior to the assignment of the CMO Agreement, POZEN shall purchase the
equipment listed on Exhibit I to this Agreement.  Concurrently with the
assignment of the CMO Agreement to Licensee, POZEN agrees to assign all of its
right, title and interest in and to such equipment listed on Exhibit I
designated as being owned by Pozen along with any other equipment that POZEN has
purchased pursuant to the Capital Expenditure Agreement prior to such assignment
and, to the extent, transferrable, any warranties in POZEN’s physical possession
in respect of such equipment. In connection with such assignment, POZEN shall
execute a bill of sale, substantially in the form attached hereto as Exhibit H.

 

4. REGULATORY AND QUALITY ASSURANCE MATTERS

 

4.1. Preparation and Filing of Marketing Approvals.

 

4.1.1. NDA Filing by POZEN.  POZEN shall be responsible for the preparation and
filing of the NDA for the Initial Products, and shall transfer ownership of all
Regulatory Filings, including the NDA and the IND for the Initial Products, to
Licensee in accordance with Section 4.1.2 (the “Regulatory Filing Transfer”).
 Upon the NDA Approval of the Initial Products, all right title and interest in
the NDA and the IND for the Initial Products shall be the property of Licensee.
POZEN shall, at its expense, transfer to Licensee in electronic format  the then
current NDA and IND for the Initial Products (i) promptly (but in any case
within  [* * *] days after the Effective Date) and, (ii) if any changes,
supplements or amendments have been made as of the date of the Regulatory Filing
Transfer, POZEN shall transfer such changes, supplements or amendments in
electronic format prior to  Regulatory Filing Transfer.

18

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



4.1.2. Transfer of Regulatory Filings by POZEN.  Within  [* * *] days following
the NDA Approval for the Initial Products, POZEN shall deliver to FDA, copying
Licensee, an executed letter transferring the NDA and the IND for the Initial
Products from POZEN to Licensee (the “Regulatory Filing Transfer Letter”).
 POZEN and Licensee shall reasonably cooperate with one another in any necessary
or desirable communication with FDA concerning the Regulatory Filing Transfer.
 If POZEN has not delivered the Regulatory Filing Transfer Letter to the FDA
within  [* * *] days following the NDA Approval for the Initial Products, unless
such failure to deliver is caused by any action or inaction of Licensee, then
Licensee may delay payment of the NDA Approval Payment by  [* * *].

 

4.1.3. Transfer of Regulatory Know-How.  Within ten (10) days of the Effective
Date, Licensee shall assign competent regulatory employees to reasonably
participate in the transfer of regulatory Know-How contemplated under this
Section 4.1.3.  Within ten (10) days following the Effective Date, POZEN shall
deliver to Licensee electronic copies of documents containing all material
Know-How relating to the Regulatory Filings; provided that if electronic copies
of such documents are not available, POZEN shall deliver hard copies of such
documents to Licensee at POZEN’s expense. During the period beginning  [* * *]
days after the Effective Date and up to Regulatory Approval Transfer, POZEN
agrees to hold  [* * *] telephone conferences with Licensee’s regulatory
employees to provide such employees updates on the status of Development and
FDA’s review of the NDA for the Initial Products.  Any additional Know-How
transfer shall occur at a meeting or meetings between POZEN and Licensee to be
held beginning upon the date of Regulatory Approval Transfer and continuing
thereafter for a period of  [* * *] days, or in such other manner as mutually
agreed to by the Parties, pursuant to which Licensee shall have the ability to
ask questions and seek further clarification with respect to such Know-How
transfer.  Such meetings may be held by means of telecommunication (telephone,
video, or web conferences).  For a period of thirty (30) days following the such
forty-five (45) day period after the NDA Approval, POZEN shall make its key
regulatory employees available to Licensee for consultation services at a cost
of $ [* * *] per hour for each hour spent by such POZEN employees plus
reimbursement by Licensee for any reasonable and documented out-of-pocket
travel, hotel and meal expenses incurred by such employee in providing such
consultation services.  Notwithstanding the foregoing, if FDA requires any
Post-Approval Commitments in connection with the Initial Products, the Parties
shall, acting in good faith, determine an additional period of time that POZEN
will provide additional assistance to Licensee at POZEN’s expense.  POZEN shall
retain or replace employees and/or contractors necessary to effect such transfer
and provide such services for the time periods contemplated under this Section
4.1.

19

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



4.1.4. Interactions with Regulatory Authorities.

 

(a) Prior to the Regulatory Filing Transfer, POZEN shall serve as the lead party
for all interactions with the FDA concerning the Initial Products.  POZEN shall
be responsible for the preparation of the Regulatory Filings for the Initial
Products, and for communicating with the FDA regarding the NDA for the Initial
Products and such other Regulatory Filings. POZEN shall keep Licensee informed
of the status of the preparation of all Regulatory Filings concerning the
Initial Products and the review of such filings by the FDA, and provide to
Licensee copies of any written communications received from the FDA concerning
the Initial Products within  [* * *] Business Day of receiving such
communications. POZEN shall provide any written communications prepared with
respect to the NDA for the Initial Products, any other Regulatory Filings or any
other written communications with any Regulatory Authority that it prepares with
respect to the Initial Products to Licensee at least  [* * *] Business Days
prior to the date on which such written communications would be due to such
Regulatory Authority, or such shorter period that corresponds to the response
time specified by FDA. Licensee shall have the right to (i) review, comment on
and approve any such written communications prepared by POZEN with respect to
the Regulatory Filings or any other written communications with any Regulatory
Authority with respect to the Initial Products that concern or relate to  [* *
*], and (ii) with respect to any other written communication not described in
clause (i) above, review and comment on any such written communications prepared
by POZEN with respect to the Regulatory Filings or any other written
communications with any Regulatory Authority with respect to the Initial
Products.  POZEN shall not send any written communications described in clause
(i) in the immediately preceding sentence to any Regulatory Authority without
Licensee’s prior approval, provided that if Licensee does not respond within the
response time specified above, approval shall be deemed granted. Without
limiting the generality of the foregoing, to facilitate the process above, POZEN
agrees to include a regulatory professional designated by Licensee in POZEN’s
internal review process for regulatory communications.

 

(b) Upon the Regulatory Filing Transfer, Licensee shall be responsible for all
Regulatory Filings, interactions and communications regarding the Initial
Products and/or the NDA for the Initial Products with the FDA.

 

(c) Prior to the Regulatory Filing Transfer, POZEN shall request that the FDA
allow a reasonable number of Licensee’s representatives to attend and, to the
extent permitted under Applicable Law, participate in all meetings and telephone
conferences between POZEN and the FDA in respect of the Initial Products. POZEN
shall inform Licensee of any such meetings and telephone conferences scheduled
with the FDA in respect of the Initial Products as soon as practically possible.
Each Party shall bear its own expenses in attending or otherwise participating
in any meetings and conferences pursuant to this Section 4.1.4(c).

20

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



(d) If Licensee elects to pursue Development of any other Licensed Products,
Licensee shall be responsible for all interactions and communications regarding
such other Licensed Products in the Territory, including the preparation and
submission of all Regulatory Filings.

 

4.1.5. Other Licensed Products. With respect to the Licensed Products, other
than the Initial Products, Licensee shall have the sole right, but not the
obligation, to Develop, seek Marketing Approval, Manufacture and Commercialize
such Licensed Products in the Territory during the Term.  Notwithstanding the
foregoing, POZEN and its licensees (other than Licensee) may, solely for
purposes of Commercialization outside the Territory, (i) engage in Development
of Licensed Products in the Territory, but may not [* * *] and (ii) Manufacture
Licensed Products in the Territory.

 

4.1.6. Regulatory Obligations during Commercialization. Licensee shall own and
shall use its Commercially Reasonable Efforts to maintain all Regulatory Filings
and Marketing Approvals for the Initial Products following POZEN’s transfer of
such filings and approvals pursuant to Section 4.1.2, together with any other
Licensed Products approved in the Territory during the Term.

 

4.1.7. Annual Reports. POZEN shall prepare and provide Licensee with the IND
annual report required to be filed with respect to the Initial Products no later
than [* * *] calendar days prior to  [* * *] (or for such other reporting
periods in the event NDA Approval for the Initial Products is delayed), which
annual report shall be complete and in compliance with all Applicable Laws
solely with respect to POZEN’s activities during the relevant reporting period.
 POZEN shall provide Licensee with such IND annual report filing at least  [* *
*] days prior to date on which such annual report is required to be submitted by
Licensee to the FDA. Licensee shall prepare and submit all other annual reports
required to be filed with respect to the Initial Products after the Regulatory
Filing Transfer.  Licensee shall provide POZEN with a copy of any such annual
report filings.

 

4.2. Inspections by Regulatory Authorities.

 

4.2.1. POZEN shall notify Licensee within  [* * *] following notice from any
Regulatory Authority or the CMO of a visit to any POZEN facility or any facility
of a Third Party contractor of POZEN wherein the Development or Manufacture of
the Initial Products is conducted.  A representative of Licensee (or its Third
Party contractor reasonably acceptable to POZEN) shall have the right to be
present as an observer at any announced visits to POZEN’s facility and the
facilities of Third Party contractors (to the extent POZEN is entitled to attend
such visits) by any Regulatory Authority relating to the Development of the
Initial Products.

21

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



4.2.2. POZEN shall send to Licensee copies of notifications from any Regulatory
Authority (including any Form No. 483 notification, Enforcement Inspection
Reports, Notice of Adverse Finding, etc.) within  [* * *] Business Days of
POZEN’s receipt of such notifications, whether received from a Regulatory
Authority or from the CMO. Licensee shall treat all information subject to
review under this Section 4.2.2 (Inspections) in accordance with the provisions
of Section 12 (Confidentiality) and shall cause any Third Party auditor retained
by Licensee (and reasonably acceptable to POZEN) to enter into a confidentiality
agreement reasonably acceptable to Licensee with POZEN obligating such auditor
to maintain all such information in confidence pursuant to such confidentiality
agreement.

 

4.3. Right of Reference.

 

4.3.1. POZEN hereby grants Licensee and its Affiliates and Sublicensees a “Right
of Reference,” as that term is defined in 21 C.F.R. § 314.3(b) (or any successor
law) to, and a right to copy, access and otherwise use all information and data
included in, any regulatory filing, Marketing Approval, marketing authorization,
drug master file or other regulatory documentation Controlled by POZEN or any of
its Affiliates that relates to any Licensed Product inside or outside the
Territory, to the extent necessary or useful for Licensee to obtain, maintain,
supplement or amend any IND, NDA or Marketing Approval for a Licensed Product
inside the Territory, and POZEN shall provide a signed statement to this effect,
if required by Licensee, in accordance with 21 C.F.R. § 314.50(g)(3) (or any
successor law).

 

4.3.2. Licensee hereby grants POZEN and its Affiliates and its licensees of any
Licensed Product outside the Territory a “Right of Reference,” as that term is
defined in 21 C.F.R. § 314.3(b) (or any successor law), to, and a right to copy,
access and otherwise use all information and data included in the following: (i)
the NDA [* * *] and (ii) any regulatory filing, NDA Approval, drug master file
or other regulatory documentation owned or Controlled by Licensee or its
Affiliates that relates to the manufacture of any Licensed Product within the
Territory, to the extent necessary or useful for POZEN or any POZEN licensee of
any Licensed Product outside the Territory to obtain regulatory approval  for a
Licensed Product outside the Territory, and Licensee shall provide a signed
statement to this effect, if required by POZEN, in accordance with 21 C.F.R. §
314.50(g)(3) (or any successor law).  Notwithstanding the foregoing, solely with
respect to the “Right of Reference” under clause (ii) above, such “Right of
Reference” does not  [* * *].  If POZEN requests a “Right of Reference” for [* *
*], the Parties agree to [* * *] amend this Section 4.3.2 to provide POZEN with
such “Right of Reference.”   In addition, upon request of POZEN or its
licensees, Licensee shall obtain and provide to the requesting party
 certificates or other formal or official attestations concerning the regulatory
status of the Licensed Products in the Territory (e.g., Certificates of Free
Sale, Certificates for Export, Certificates to Foreign Governments); provided
that (a) POZEN shall provide to Licensee any such certificates or other formal
or official attestations complete with all necessary information and (b) POZEN
shall be responsible for  [* * *], which  [* * *] shall be [* * *] within  [* *
*] Business Days of POZEN receiving an  [* * *] from Licensee. In no event shall
Licensee have any responsibility for obtaining or maintaining Marketing
Approvals outside of the Territory.

22

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



4.4. Records.  Each Party shall retain all records relating to the Development,
Manufacture or Commercialization of Licensed Products under this Agreement as
required to be maintained by Applicable Law.

 

4.5. OPDP.  Following receipt of NDA Approval of the Initial Products, Licensee
shall have the sole right and responsibility for making submissions to and
interfacing, corresponding and meeting with OPDP with respect to the marketing
and promotion of Licensed Products in the Territory.  In the event that POZEN or
its Affiliates receives any written or electronic communications from OPDP with
respect to a Licensed Product in the Territory, it shall promptly provide
Licensee with copies of such communications within five (5) Business Days of
receipt thereof.  Prior to receipt of NDA Approval of the Initial Products,
POZEN shall not make any submission to, or interface or correspond with OPDP
with respect to the Licensed Products without Licensee’s prior written consent.
Prior to the Regulatory Filing Transfer, Licensee may provide POZEN with
submissions intended for OPDP in final form and request that POZEN make such
submissions to OPDP, and POZEN shall comply with such requests.

 

5. COMMERCIALIZATION

 

5.1. Responsibility for Commercialization.  Licensee shall be solely responsible
for Commercializing the Licensed Products in the Territory during the Term and
shall have the sole right to perform all activities in connection with
Commercializing the Licensed Products in the Territory during the Term, which
activities may include invoicing and booking sales, establishing all terms of
sale (including pricing and discounts),  warehousing, distributing Licensed
Products and any other Commercialization activities, in each case with respect
to the Licensed Products in the Territory.

 

5.2. Transfer of Commercialization Know-How.  Within ten (10) days following the
Effective Date, POZEN shall deliver to Licensee electronic copies of documents
containing market research reports, market preparation activities, and all other
material commercial Know-How relating to Commercialization of the Initial
Products in the Territory; provided that if electronic copies of such documents
are not available, POZEN shall deliver hard copies of such documents at POZEN’s
expense. Further Know-How transfer shall occur at a meeting or meetings between
POZEN and Licensee to be held within [* * *] days following such document
transfer, or in such other manner as mutually agreed to by the Parties.  Such
meetings may be held by means of telecommunication (telephone, video, or web
conferences).  POZEN shall retain or replace employees and/or contractors
necessary to effect such transfer and provide such services for the time periods
contemplated under this Section 5.2.

23

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



5.3. Information Exchange.

 

5.3.1. Quarterly Update Report.  During the period from the Effective Date to
 [* * *] months after Commercial Launch, Licensee shall provide POZEN with
Quarterly Update Reports substantially consistent with the Quarterly Update
Report Outline attached hereto as Exhibit A.

 

5.3.2. Licensed Product Improvements. Licensee shall disclose in writing to
POZEN any Licensed Product Improvements conceived or generated in a given
Calendar Year in the Quarterly Update Report for the final Calendar Quarter of
such Calendar Year. Upon the expiration or termination of Licensee’s obligation
to deliver Quarterly Update Reports under Section 5.3.1, Licensee shall continue
to deliver such written disclosures of Licensed Product Improvements to POZEN
during the final Calendar Quarter of each Calendar Year.

 

5.3.3. Business Plan.  For the period beginning on the Calendar Year starting
after the Effective Date and ending upon the earlier of (a) [* * *] or (b) [* *
*], Licensee shall provide POZEN with a Business Plan no later than January 31st
of the Calendar Year with respect to which such plan was prepared.

 

5.3.4. Quarterly Meetings.  During the period from the Effective Date to  [* *
*]  months after Commercial Launch, the Parties shall cause their appropriate
employees to attend at least one meeting per Calendar Quarter, the exact date of
which shall be mutually agreed to by the Parties.  Meetings may be held by means
of telecommunication (telephone, video, or web conferences).  During such
meeting, Licensee shall provide to POZEN all relevant updates pertaining to the
items listed under the Quarterly Update Report Outline attached hereto as
Exhibit A.  Each Party will be responsible for expenses incurred by its
employees in attending or otherwise participating in the meetings.

 

5.4. Commercially Reasonable Efforts.

 

5.4.1. General Obligations. Following the grant of Marketing Approval for the
Initial Products in the Territory, Licensee shall use Commercially Reasonable
Efforts to Commercialize the Initial Products in the Territory; provided that [*
* *]. Licensee shall use its Commercially Reasonable Efforts to undertake the
Commercial Launch of the Initial Products within  [* * *] months of Commercial
Readiness.

24

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



5.4.2. Minimum  A&P Expenses; Initial Launch Period Minimum  PDE Requirement.

 

(a) During the [* * *] month period commencing on Commercial Launch (the
“Initial Launch Period”), Licensee's expenditures for A&P Expenses in the
Territory shall be a minimum of US$ [* * *].

 

(b) During the Initial Launch Period, Licensee shall perform at least [* * *]
PDEs, [* * *], for the Licensed Products in the Territory.

 

(c) Licensee shall be relieved of its obligations under Sections 5.4.2(a) and
5.4.2(b), (i) upon  [* * *], (ii) in the event [* * *] or (iii) [* * *].

 

5.4.3. Minimum Marketing Expenses After Initial Launch Period.

 

(a) During the [* * *] month period commencing after the Initial Launch Period,
Licensee shall spend an amount equal to or greater than [* * *] on A&P Expenses
for the Licensed Products in the Territory.  For purposes of this Section 5.4.3,
[* * *].

 

(b) During the [* * *] month period commencing after the Initial Launch Period,
Licensee shall perform at least [* * *] PDEs for the Licensed Product in the
Territory.

 

(c) Licensee shall be relieved of the obligations under Sections 5.4.3(a) and
5.4.3(b), (i) upon  [* * *], (ii) in the event [* * *] or (iii) [* * *].

 

5.4.4. Buy-Back and Buy-Out Options.

 

(a) In the event the amount of Net Sales for the Licensed Products is less than
US$[* * *] for the [* * *] period beginning on the first day of the [* * *]
month following date of First Commercial Sale and ending on the last day of the
[* * *] month following the date of First Commercial Sale (for clarity, this
period shall cover the sales for the [* * *]), then POZEN may provide Licensee
with written notification (the “Buy-Back Notice”), within ninety (90) days of
receiving the sales report for such period, that it is considering exercising
its option to re-acquire from Licensee all rights to the Licensed Products in
the Territory (the “Buy-Back Option”). POZEN’s failure to deliver the Buy-Back
Notice to Licensee pursuant to this subsection (a) shall be deemed an
irrevocable waiver of the Buy-Back Option.

 

(b) Upon Licensee’s receipt of the Buy-Back Notice, the Parties shall select a
Third Party financial or strategic advisor with expertise in the valuation and
acquisition of pharmaceutical products and acceptable to Licensee and POZEN (the
“Valuation Expert”).  The Valuation Expert shall be charged with determining the
FMV of the rights and interests in and to the Licensed Products, Licensee’s
Remaining Interest, and POZEN’s Remaining Interest (all as defined below) and
providing a report detailing its methods, data, and findings (the “Valuation
Report”) to both Parties.

25

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



(c) If POZEN desires to exercise the Buy-Back Option, it shall provide Licensee
with a written notice thereof (the “POZEN Exercise Notice”) within [* * *]
months after receipt of the Valuation Report. The POZEN Exercise Notice shall
evidence POZEN’s irrevocable obligation to exercise its Buy-Back Option (subject
to Licensee’s right to execute its Buy-Out Option, as defined below).

 

(d) Within [* * *] days after receipt of the POZEN Exercise Notice, Licensee
shall provide POZEN with a written notice (the “Licensee Exercise Notice”) if it
desires to buy out POZEN’s Remaining Interest (the “Buy-Out Option”). Failure to
provide written notice of the option exercise by either Party to the other Party
pursuant to this subsection (d) shall be deemed an irrevocable waiver of the
Buy-Back Option or the Buy-Out Option, as the case may be.

 

(e) If POZEN exercises the Buy-Back Option and Licensee does not exercise the
Buy-Out Option, POZEN shall pay to Licensee an amount equal to [* * *] percent
([* * *]%) of Licensee’s Remaining Interest in immediately available funds,
which payment shall be made on a date to be agreed by the Parties, but which
date, shall in no event be later than [* * *] days after the earlier of (i)
Licensee’s delivery of notice that it shall not exercise its Buy-Out Option or
(ii) the expiration of the [* * *] day period in which Licensee would be
entitled to exercise its Buy-Out Option.  After completion of the actions
contemplated by Sections [* * *], POZEN shall pay to Licensee an amount
corresponding to [* * *] percent ([* * *]%) of Licensee’s Remaining Interest in
immediately available funds, which payment shall be made on a date to be agreed
by the Parties, but which date, shall in no event be later than [* * *] days
after completion of the actions contemplated by Sections [* * *].  After such
payments are received by Licensee, this Agreement shall terminate pursuant to
Section 13.8.

 

(f) If Licensee exercises its Buy-Out Option, the Parties shall select a
location and a closing date, which closing date shall not be earlier than [* *
*] days, nor later than [* * *] days, from Licensee’s delivery of the Licensee
Exercise Notice. At such closing, Licensee shall pay to POZEN an amount equal to
[* * *] percent ([* * *]%) of POZEN’s Remaining Interest in immediately
available funds. Within [* * *] days of making of such payment, POZEN shall
transfer to Licensee all of its rights, title and interest to all documents,
data, materials or other items related to the Licensed Products (other than the
Licensed Technology) free and clear of all encumbrances and liens pursuant to a
bill of sale and such other documentation as is necessary to effect the transfer
contemplated herein (the “Buy Out Transfer”). After the completion of the Buy
Out Transfer, Licensee shall pay to POZEN an amount equal to the remaining [* *
*] percent ([* * *]%) of POZEN’s Remaining Interest in immediately available
funds, which payment shall be made on a date to be agreed by the Parties, but
which date shall in no event be later than [* * *] days after completion of such
transfer. After such payments are made by Licensee, (i) this Agreement shall
expire in accordance with Section 13.1(b) and 13.11.1(b) and (ii) no further
payment to POZEN shall be due from Licensee under this Agreement.

26

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



(g) The full expense of the Valuation Expert shall be borne by POZEN if POZEN
does not exercise the Buy-Back Option, or shall be borne equally by the Parties
if the Buy-Back Option or the Buy-Out Option is exercised by the applicable
Party.

 

(h) Definitions.

 

i. “FMV” means the value that a Third Party could reasonably be expected to pay,
in an arm’s length transaction (assuming that [* * *]), for all rights and
related intellectual property assets which relate to the Licensed Products under
this Agreement in the Territory, determined by the Valuation Expert on the basis
of a comprehensive and objective valuation based on market and other conditions
prevailing at such time and projected sales and costs relating to the Licensed
Products in the Territory at the time of the valuation, and taking into
consideration the potential impact of events that are reasonably likely to occur
in the foreseeable future (but excluding [* * *]).

 

ii. “Licensee’s Remaining Interest” means Licensee’s interest under this
Agreement in the FMV of the Licensed Products in the Territory calculated as the
difference of the FMV less POZEN’s Remaining Interest.

 

iii. “POZEN’s Remaining Interest” means the discounted future cash flows of the
royalties expected to be due to POZEN under this Agreement based on the future
Net Sales (using the same projected sales and discount rate as determined by the
Valuation Expert).

 

iv. In addition, in determining (i) POZEN’s Remaining Interest, the Valuation
Expert shall [* * *], and (ii) Licensee’s Remaining Interest or POZEN’s
Remaining Interest, as applicable, the Valuation Expert shall take into account
any remaining obligations owing and reasonably expected to be owed by one Party
to the other under Section 8.7.3 for sales of Licensed Product in the Territory
during the Term.

27

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



5.5. Trademarks; Promotional Materials.

 

5.5.1. Trademark Assignment.  POZEN has applied to register the Initial Products
Trademark in its own name in the United States.  Upon receiving written
confirmation from Licensee of its intent to use the Initial Products Trademark
in connection with Commercialization of the Initial Products in the Territory,
POZEN shall assign the Initial Products Trademark to Licensee pursuant to the
Trademark Assignment Agreement attached hereto as Exhibit C.  If at any time
subsequent to such assignment Licensee no longer uses the Initial Products
Trademark in connection with Commercialization of a Licensed Product in the
Territory, Licensee shall promptly notify POZEN.  Licensee further agrees that
after receipt of such notice by POZEN, upon POZEN’s election, Licensee shall
assign the Initial Products Trademark back to POZEN pursuant to an agreement
substantially similar to the Trademark Assignment Agreement attached hereto as
Exhibit C.

 

5.5.2. Product Trademark.  Subject to Section 5.5.1, Licensee shall have the
sole right to select the trademarks to be used with respect to the
Commercialization of the Licensed Products in the Territory.  If Licensee does
not intend to use the Initial Products Trademark in connection with
Commercialization of the Initial Products in the Territory or if no trademark
has been approved for the Initial Products, then Licensee shall provide to POZEN
a proposed trademark for use in connection with such Commercialization along
with all other documentation required for submissions of such trademark to the
FDA no later than [* * *], and POZEN shall then submit such trademark to the FDA
for approval.

 

5.5.3. POZEN House Marks.  The packaging, Promotional Materials and Product
Labeling for Licensed Products shall carry the POZEN House Marks only if and to
the extent required by Applicable Law.

 

5.5.4. Reservation of Rights.  POZEN reserves all rights in the POZEN House
Marks not expressly granted to Licensee in this Agreement. Licensee acknowledges
POZEN’s exclusive right, title and interest in and to the POZEN House Marks and
acknowledges that nothing herein shall be construed to accord to Licensee any
rights in such trademarks except as expressly provided herein. Licensee further
acknowledges that its use of the POZEN House Marks shall not create in Licensee
any right, title or interest in such trademarks, and that all use of such
trademarks and the goodwill generated thereby shall inure solely to the benefit
of POZEN. Licensee agrees not to use or file any application to register any
trademark or trade name that is confusingly similar to any POZEN House Mark.

 

5.5.5. Promotional Materials.  Licensee shall own all right, title and interest
in and to any Promotional Materials created by or on behalf of Licensee (or its
Affiliates) relating to Licensed Product, subject to Section 5.5.4 above.

28

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



5.5.6. Medical Affairs; Assistance.  Subject to POZEN’s obligation to provide
certain training and assistance pursuant to this Section 5.5.6, Licensee shall
be solely responsible for providing appropriate responses to medical inquiries
about the Licensed Product in the Territory.  Within ten (10) days following the
Effective Date, POZEN shall deliver to Licensee electronic copies of documents
containing material Know-How relating to medical affairs with respect to the
Initial Products in the Territory; provided that if electronic copies of such
documents are not available, POZEN shall deliver hard copies to Licensee at
POZEN’s expense.  Any additional Know-How transfer shall occur at a meeting or
meetings between POZEN and Licensee to be held beginning upon the Effective Date
and until the date of NDA Approval, or in such other manner as mutually agreed
to by the Parties, pursuant to which Licensee shall have the ability to ask
questions and seek further clarification with respect to such Know-How transfer.
 Such meetings may be held by means of telecommunication (telephone, video, or
web conferences).  For [* * *] days following the date of NDA Approval, POZEN
shall make its key medical affairs employees available to Licensee for
consultation services at a cost of $[* * *] per hour for each hour spent by such
POZEN employees plus reimbursement by Licensee for any reasonable and documented
out-of-pocket travel, hotel and meal expenses incurred by such employee in
providing such consultation services.  POZEN shall retain or replace employees
and/or contractors necessary to effect such transfer and provide such services
for the time periods contemplated under this Section 5.5.6.

 

6. LICENSES

 

6.1. License Grants.

 

6.1.1. Development and Commercialization of Licensed Technology.  Subject to the
terms and conditions of this Agreement, POZEN hereby grants to Licensee (i) an
exclusive royalty-bearing license under the Licensed Technology, and POZEN’s
interest in the Joint Patents and the Joint Inventions, with the right to grant
sublicenses as described in Section 6.3 (Sublicenses), to use, sell, offer for
sale, and import (including Commercialization) Licensed Products in the
Territory, subject to Section 6.4 and (ii) an exclusive, royalty-bearing license
under the Licensed Technology, and POZEN’s interest in the Joint Patents and the
Joint Inventions, with the right to grant sublicenses as described in Section
6.3 (Sublicenses), to Develop the Licensed Products anywhere in the world solely
for Commercialization in the Territory pursuant to this Agreement; provided,
however, that such exclusive license grant under this clause (ii) shall not
entitle Licensee to [* * *]; and provided, further, that such exclusive license
grant under this clause (ii) shall not preclude or limit in any way POZEN from,
directly or indirectly Developing Licensed Products, or licensing or otherwise
permitting one or more Third Parties to Develop or use Licensed Products
anywhere in the world for any purpose other than Commercializing Licensed
Products in the Territory ([* * *]).

29

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



6.1.2. Manufacture of Licensed Technology.  Subject to the terms and conditions
of this Agreement, POZEN hereby grants to Licensee an exclusive, royalty-bearing
license under the Licensed Technology, POZEN’s interest in the Joint Patents and
the Joint Inventions, with the right to grant sublicenses as described in
Section 6.3 (Sublicenses), to make or have made (including Manufacturing) the
Licensed Products anywhere in the world solely for Commercialization in the
Territory pursuant to this Agreement, which exclusive license, for the sake of
clarity shall not preclude or limit in any way POZEN from, directly or
indirectly making, having made or using Licensed Products, or licensing or
otherwise permitting one or more Third Parties to make, have made or use
Licensed Products anywhere in the world for any purpose other than
Commercializing Licensed Products in the Territory.

 

6.1.3. Licensed Trademarks.  Subject to the terms and conditions set forth in
this Agreement, POZEN hereby grants to Licensee and its Sublicensees a
non-exclusive, royalty-free license to use the POZEN House Marks in connection
with the Commercialization of Licensed Products in the Territory.

 

6.1.4. Marketing Approvals.  Subject to the terms and conditions set forth in
this Agreement, POZEN hereby grants to Licensee, a co-exclusive, royalty-free
license and “Right of Reference” as that term is defined in 21 C.F.R §314.3(b)
in the Territory, with the right to grant sublicenses (solely in accordance with
Section 6.3), under POZEN’s and its Affiliates’ rights, title and interests in
and to the NDA for the Initial Products and all other Regulatory Filings in
respect of the Initial Products, to Develop, Manufacture and Commercialize in
the Territory as permitted under this Agreement, which co-exclusive license and
right shall automatically become an exclusive (including with regard to POZEN
and its Affiliates but subject to POZEN’s “Right of Reference” in Section 4.3.2)
right and license thereunder, to the extent the NDA for the Initial Products and
such other Regulatory Filings are not assigned pursuant to Section 4.1.2, upon
NDA Approval of the Initial Products. POZEN shall provide a signed statement to
this effect if required by Licensee, in accordance with 21 C.F.R §314.50(g)(3).
 The licenses granted under this Section 6.1.4 shall terminate upon the
effectiveness of the Regulatory Filing Transfer.

 

6.2. Option.  Upon receiving written request from [* * *] (but not more than [*
* *] times during the Term) and subject to the Parties reaching agreement on [*
* *], Licensee and POZEN shall negotiate in good faith terms of a [* * *];
provided such negotiations shall not exceed [* * *] consecutive days unless
agreed to by the Parties.

30

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



6.3. Sublicenses.  Prior to the [* * *] anniversary of the Effective Date,
Licensee may grant sublicenses, through multiple tiers of Sublicensees, under
the license granted to Licensee in Section 6.1 (i) to Affiliates to Develop,
Manufacture and Commercialize Licensed Products and (ii) to Third Party
contractors engaged in the Development, Manufacture or Commercialization of
Licensed Products on behalf of Licensee solely to assist Licensee to perform its
obligations under this Agreement. In addition, on or after the [* * *]
anniversary of the Effective Date, Licensee may grant sublicenses, through
multiple tiers of Sublicensees, under the license granted to Licensee in Section
6.1 to Third Parties to Manufacture, Develop and Commercialize Licensed Products
and Licensee’s right to grant sublicenses shall not be restricted. For the
avoidance of doubt, nothing in this Section 6.3 limits the right of Licensee to
sell Licensed Products through any distributors or sub-distributors of its
choice in carrying out its Commercialization activities under this Agreement.
 Licensee shall inform POZEN in writing of each sublicense granted pursuant to
this Section 6.3. Licensee shall remain liable for the performance of its
obligations under this Agreement, and any actions of a Sublicensee shall be
considered actions of Licensee, and any act or omission of a Sublicensee that
would be a breach of this Agreement if such act or omission had been taken or
made by Licensee, shall be deemed a breach of this Agreement by Licensee.
 Subject to the restrictions set forth in this Section 6.3, any Third Party that
has been appointed as a Sublicensee shall be entitled to all of the rights, and
be subject to all of the obligations, under this Agreement which are applicable
to Sublicensees.  Notwithstanding anything to the contrary in this Agreement,
Licensee shall not be obligated to obtain any right, title or interest to any
Inventions, Joint Inventions or Licensed Product Improvements developed or
conceived by or with any of its Sublicensees from any such Sublicensee to
satisfy any obligation to POZEN under this Agreement.

 

6.4. Reservation of Rights; No Implied Licenses.  POZEN retains the rights under
the Licensed Technology to the extent necessary to perform its obligations under
this Agreement. In addition, and notwithstanding the licenses granted to
Licensee under Section 6.1, but subject to Section 2.4, POZEN retains the rights
under the Licensed Technology to make, have made or use Licensed Products in the
Territory for use or sale outside the Territory. Except for the rights
specifically granted in this Agreement, POZEN reserves all rights to the
Licensed Technology licensed to Licensee hereunder. No implied licenses are
granted by either Party under this Agreement

 

6.5. Restrictive Covenant.  Notwithstanding anything under this Agreement to the
contrary, as between Licensee and POZEN and subject to the license granted
herein, POZEN shall continue to exclusively own all rights, title and interest
under and to all Licensed Technology, including, without limitation, any data
included in the IND and the NDA for the Initial Products.  Licensee hereby
covenants and agrees not to use any Licensed Technology, nor grant any Third
Party any license or right under any Licensed Technology, other than as
expressly permitted in this Agreement.

 

6.6. POZEN Non-Competition Obligation.  During the Term, POZEN shall not, shall
cause its Affiliates not to, and shall not license or otherwise transfer or
assign rights to any Third Party to, directly or indirectly, Commercialize in
the Territory any Licensed Products or any products [* * *]. If any products
that are being Commercialized by an entity that is not an Affiliate of POZEN on
the Effective Date, but becomes an Affiliate of POZEN during the Term as a
result of an acquisition of such entity by POZEN (whether by merger,
consolidation, asset sale, stock sale, operation of law or otherwise), would
cause a breach under this Section 6.6, POZEN shall [* * *]; provided, however,
that this Section 6.6 shall not apply to any Third Party that acquires POZEN in
a Change of Control transaction with POZEN or POZEN’s stockholders to the extent
that any such Third Party is Developing or Commercializing any product prior to
or at the time of such Change of Control transaction or subsequently Develops or
Commercializes any product, in each case without using or referencing the
Licensed Technology.

31

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



6.7. [* * *].  [* * *]

 

7. FINANCIAL TERMS

 

7.1. Upfront Fee.  Within ten (10) days following the Effective Date, Licensee
shall pay to POZEN a non-creditable, non-refundable (which, for clarity, shall
not preclude Licensee from recovering damages hereunder) upfront fee of
US$15,000,000.

 

7.2. Regulatory Milestone Payments.

 

7.2.1. NDA Approval. Following NDA Approval of the Initial Products, Licensee
shall pay to POZEN a one-time non-creditable, non-refundable (which, for
clarity, shall not preclude Licensee from recovering damages hereunder) payment
in the amount of US$[* * *] (the “NDA Approval Payment”) within: (a) if there
are Post Approval Commitments that require a Post Approval Meeting in accordance
with Section 2.2, the earlier of (x) ten (10) days following the Post Approval
Meeting, or (y) one hundred twenty (120) days following Licensee’s request to
the FDA for the Post-Approval Meeting; provided if Licensee does not request a
Post-Approval Meeting with the FDA within thirty (30) days of the NDA Approval
for the Initial Products, then such payment will be made within sixty (60) days
following NDA Approval for the Initial Products, or (b) otherwise within sixty
(60) days following such NDA Approval of the Initial Products, unless in any
case Licensee has provided notice of termination pursuant to and in accordance
with Section 13.7 or 13.9 prior to or simultaneously with the expiration of such
sixty (60) day period, in which case no payment shall be due under this Section
7.2.1.

 

7.2.2. Commercial Readiness. Licensee shall pay to POZEN a one-time
non-creditable, non-refundable (which, for clarity, shall not preclude Licensee
from recovering damages hereunder) payment in the amount of US$[* * *] (the
“Commercial Readiness Payment”) within the later of (a) thirty (30) days
following the date of Commercial Readiness, or (b) if Licensee’s termination
right pursuant to Section 13.7 has not yet expired, the next Business Day
immediately following expiration of Licensee’s right to terminate under Section
13.7, unless Licensee has provided notice of termination pursuant to and in
accordance with Section 13.7 prior to or simultaneously with the expiration of
either such thirty (30) day period following Commercial Readiness or at any time
prior to the expiration of Licensee’s right to terminate under Section 13.7,
then in either event no payment shall be due under this Section 7.2.2.  For
clarity, in no event will the Commercial Readiness Payment be made if the NDA
Approval Payment has not been made.

32

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



7.2.3. Payments. No payment shall be due under this Section 7.2 if this
Agreement is terminated prior to the date of achievement of, in the case of
Section 7.2.1, NDA Approval, or in the case of Section 7.2.2, Commercial
Readiness.

 

7.3. Sales Milestone Payments.  The first time that aggregate Net Sales of
Licensed Products in the Territory in any single Calendar Year reach or exceed a
Net Sales level in the table below, Licensee shall make the corresponding
non-creditable, non-refundable (which, for clarity, shall not preclude Licensee
from recovering damages hereunder) milestone payment in the amount as set forth
in the table below. If during any Calendar Year, more than one Net Sales level
is reached or exceeded, all corresponding milestone payments shall be due and
payable. Each milestone payment shall only be paid once, regardless of how many
times an individual milestone level is achieved. Licensee shall make the
milestone payments pursuant to this Section 7.3 within [* * *] days  following
end of the end of the reporting period in which the milestone payment was
earned.

 
Net Sales Level
Milestone Payment
US$[* * *]
US$[* * *]
US$[* * *]
US$[* * *]
US$[* * *]
US$[* * *]
US$[* * *]
US$[* * *]
US$[* * *]
US$[* * *]



33

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



7.4. Royalties.

 

7.4.1. Royalty Rates.

 

(a) Subject to Sections [* * *], 7.4.2, 7.4.3, [* * *], 8.12.2 and 13.11.2(b),
Licensee shall pay to POZEN royalties based on the aggregate annual Net Sales of
Licensed Products sold by prescription at the rates set forth below:

 
Net Sales
Royalty Rate
For that amount that is less than or equal to US$[* * *]
12.5%
For that amount that is greater than US$[* * *] but less than or equal to US$[*
* *]
[* * *]%
For that amount that is greater than US$[* * *] but less than or equal to US$[*
* *]
[* * *]%
For that amount that is greater than US$[* * *] but less than or equal to US$[*
* *]
[* * *]%
For that amount that is greater than US$[* * *]
22.5%




(b) Subject to Sections [* * *], 7.4.2, 7.4.3, [* * *], 8.12.2 and 13.11.2(b),
Licensee shall pay to POZEN royalty of [* * *] percent ([* * *]%) based on the
aggregate annual Net Sales of Licensed Products sold without a prescription.

 

7.4.2. Royalty Term.

 

(a) Licensee acknowledges that it shall continue to enjoy substantial benefit
from its license under, and the transfer to Licensee of certain elements of, the
Licensed Technology pursuant to this Agreement (including the Licensed Know-How,
the formulation and process development expertise embodied in the Initial
Products, and the clinical data generated by POZEN in the Development of the
Initial Products) even after expiration of all Valid Claims of the Licensed
Patents covering the Licensed Product in the Territory.

 

(b) Licensee’s royalty payment obligations under this Section 7.4 (Royalties)
shall extend for a period starting on the date of First Commercial Sale of a
Licensed Product in the Territory and ending on the later of (i) the expiration
of the last-to-expire Valid Claim of the Licensed Patents under this Agreement
that, but for the licenses granted in this Agreement, would be infringed by the
manufacture, use or sale of such Licensed Product in the Territory, and (ii) [*
* *] years after the date of First Commercial Sale of such Licensed Product in
such the Territory [* * *]; provided however, that [* * *] (the [* * *] “Royalty
Term”).

34

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



7.4.3. Royalty Rate Adjustments.

 

(a) Valid Claims Stepdown.  In the event that there is no Valid Claim of a
Licensed Patent with respect to a Licensed Product in the Territory at the time
that such Licensed Product is sold in such country, then the royalty rate
applicable to Net Sales of such Licensed Product in the Territory shall be
reduced by [* * *] percent ([* * *]%) of the royalty rate that would otherwise
be due to POZEN under the terms of this Agreement.

 

(b) Royalty Rate Reduction for Generic Products.  Following the Generic Product
Launch in the Territory, the royalty rates for the calculation of the royalty
payments on Net Sales of the Licensed Products for any Calendar Quarter shall be
reduced [* * *]; provided, however, that the royalty rates shall not be reduced
to less than ([* * *]%) of the royalty rates set forth in Section 7.4.1. By way
of example, [* * *].

 

(c) No Cumulative Adjustments; Maximum Reduction.  Except as set forth in
13.11.2(b), [* * *] and [* * *], in no event shall the total royalty rate
applicable to Net Sales of Licensed Product be reduced by any provision of this
Agreement in the aggregate by greater than [* * *] percent ([* * *]%) of the
royalty rate  that would otherwise be due to POZEN under the terms of this
Agreement.

 

7.4.4. Royalty Reports.

 

(a) Net Sales Report.  Licensee shall provide POZEN, within [* * *] days after
the end of each Calendar Quarter, with a report setting forth units sold, units
returned and Net Sales on a Licensed Product-by-Licensed Product basis (the
“Initial Royalty Report”).

 

(b) Final Royalty Report.  Licensee shall provide POZEN, within [* * *] days
after the end of each Calendar Quarter, with a report setting forth, on a
Licensed Product-by-Licensed Product basis, units sold, units returned, Net
Sales, a calculation of the amount of royalty payment due on such Net Sales and
any adjustment(s) to the royalty rates under this Agreement (the “Final Royalty
Report,” and together with the Initial Royalty Report, the “Royalty Reports”).

 

7.4.5. Timing of Royalty Payments.  Licensee shall make the royalty payments due
to POZEN under this Agreement within [* * *] days after the last day of such
Calendar Quarter.

 

7.5. Payment Terms.

 

7.5.1. Currency and Method of Payments.  All amounts due to POZEN under this
Agreement shall be paid in U.S. Dollars by wire transfer in immediately
available funds.  POZEN shall provide wire transfer instructions to Licensee.

35

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



7.5.2. Late Payments.  If Licensee does not make payment of any sum due to it on
or before the due date, simple interest shall thereafter accrue on the sum due
to POZEN at an annual rate of [* * *] percent ([* * *]%) above the average
1-year LIBOR rate until the date of payment, or the maximum rate allowable by
Applicable Law, whichever is lower.

 

7.6. Financial Records and Audits.

 

7.6.1. Licensee shall, and shall cause its Affiliates to, keep such full, true
and accurate books of account as may be necessary for the purpose of showing the
amounts payable to POZEN hereunder, including records relating to Net Sales.

 

7.6.2. The books of account required to be maintained under Section 7.6.1 shall
be kept at Licensee’s principal place of business.  Such books and the
supporting data shall be available, at reasonable times and upon reasonable
notice during the Term of this Agreement and for at least three (3) years
following the end of the year in which the Agreement is terminated, for
inspection by an independent certified public accounting firm of internationally
recognized standing (the “Auditor”) selected by POZEN and reasonably acceptable
to Licensee, for the purpose of verifying Licensee’s Royalty Reports.  Such
examinations may not (a) be conducted for any Calendar Quarter more than three
(3) years after the end of such Calendar Quarter, (b) be conducted more than
once in any twelve (12) month period or (c) be repeated for any Calendar
Quarter.  The Auditor shall disclose to the Parties only whether the reported
amounts and any corresponding payments are correct or incorrect and the specific
details concerning any discrepancies.  Any information disclosed by Licensee to
the Auditor shall be deemed Confidential Information under this Agreement, and
subject the provisions of Section 12 (Confidentiality).

 

7.6.3. POZEN shall bear the full cost of the Auditor who is conducting an audit
pursuant to this Section 7.6 (Financial Records and Audits) unless such audit
reveals an underpayment of the amount owed to POZEN during the applicable
Calendar Year of more than [* * *] percent ([* * *]%), in which case Licensee
shall bear such cost. Any amounts determined to be owed but unpaid by the
Auditor shall be paid within thirty (30) Business Days from delivery of the
Auditor’s report, plus interest from the original due date as set forth in
Section 7.5.2 (Late Payments). Any amounts determined to be overpaid shall be
refunded by POZEN within thirty (30) days from delivery of the Auditor’s report.

 

7.7. Tax Matters.

 

7.7.1. Deduction or Withholding Tax.  All payments required under this Agreement
shall be without any deduction or withholding for, or on account of, any tax or
similar governmental charge imposed by any jurisdiction, unless such deduction
or withholding is required by Applicable Law. If Licensee is required to deduct
or withhold under Applicable Laws amounts payable to POZEN, Licensee shall (a)
promptly notify POZEN of such requirement, (b) pay to the relevant authorities
the full amount required to be deducted or withheld, and (c) forward to POZEN
within ten (10) Business Days the official receipt or other proof of payment of
such deduction or withholding tax.

36

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



7.7.2. Cooperation between Licensee and POZEN.  Licensee and POZEN shall
reasonably cooperate in completing and filing documents required under
Applicable Laws in connection with the payment of any deductions or withholding
tax, or any claim to a refund of or credit for any such payment.

 

8. INTELLECTUAL PROPERTY

 

8.1. Prosecution and Maintenance of Licensed Patents.

 

8.1.1. POZEN shall be responsible for the preparation, filing, and prosecution
of any patent applications within the Licensed Patents, and maintenance of any
issued Patents within the Licensed Patents at its own expense, using outside
counsel reasonably acceptable to Licensee; Licensee agrees that POZEN’s existing
outside counsel for prosecution and maintenance of the Licensed Patents as of
the Effective Date is acceptable to Licensee.  In this regard, POZEN shall in
its sole discretion (i) file, prosecute and maintain patent applications to
secure Patent rights for the Licensed Products in the Territory and for the use
of Licensed Products in the Territory, and shall reasonably consider in good
faith filing, prosecuting and maintaining patent applications in the Territory
for such other patentable Licensed Know-How as Licensee may from time to time
designate in writing to POZEN; and (ii) upon issuance, maintain such Licensed
Patents in full force in the Territory unless otherwise set forth in this
Agreement.

 

8.1.2. POZEN shall provide to Licensee a copy of all proposed filings and other
material submissions and correspondence related to the Licensed Patents in the
Territory reasonably in advance (but in any event at least thirty (30) days in
advance) of the intended filing, submission or other relevant date of such
filings, submissions or correspondence, and shall consider in good faith the
requests and suggestions of Licensee with respect to filing and prosecuting the
patent applications within the Licensed Patents, provided Licensee provides any
such requests and suggestions to POZEN within twenty (20) days of receipt of
such copies by Licensee.

37

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



8.1.3. POZEN agrees that it will not abandon the maintenance of any issued
Patents within the Licensed Patents in the Territory.  Notwithstanding the
foregoing, in the event POZEN desires to no longer maintain an issued patent
within the Licensed Patents in the Territory, which only covers the Licensed
Product, it shall first secure Licensee’s sole right to control the continued
maintenance of such Licensed Patent, and then shall give Licensee the option to
maintain such Licensed Patent at its sole expense.  In the event that POZEN
decides not to pursue or continue prosecution of a patent application within the
Licensed Patents in the Territory, then in each such case POZEN shall provide
reasonable prior written notice to Licensee (which notice shall, in any event,
be given no later than sixty (60) days prior to the next deadline for any action
that may be taken with respect to such Licensed Patent with the U.S. Patent and
Trademark Office).  Upon receipt of each such notice by Licensee, as between the
Parties, Licensee shall have the right, but not the obligation, through counsel
of its choosing, to assume responsibility for filing, prosecution and
maintenance of such patent application.  With respect to such patent
application, if Licensee elects to pursue such filing and prosecution, as the
case may be, then Licensee shall notify POZEN of such election and POZEN shall,
and shall cause its Affiliates to (A) reasonably cooperate with Licensee in this
regard, and (B) promptly assign to Licensee, without consideration, all right,
title and interest in and to such patent application in the Territory.  In
addition, upon such notification by Licensee, POZEN shall have the option to
maintain such patent application [* * *] provided POZEN agrees, within thirty
(30) days, to bear [* * *] percent ([* * *]%) of all costs and expenses as
incurred and associated with the prosecution and maintenance of such patent
application through either its abandonment or issuance and maintenance, which
shall be in the sole discretion and control of Licensee.  In the event POZEN
does not agree to bear such costs and expenses within the thirty-day period,
such patent application, and any Patent that issues therefrom, shall [* * *].
 If Pozen agrees to bear [* * *] percent ([* * *]%) of such costs and expenses,
Pozen shall reimburse such costs and expenses to Licensee within thirty (30)
days of Licensee’s submission of invoices, together with supporting
documentation evidencing such costs and expenses.  Failure to pay such invoices
within such time period (other than any portion that is subject to a good faith
dispute) shall result in such patent application and any Patent issued
therefrom, [* * *].

 

8.2. Prosecution and Maintenance of Joint Patents. Parties shall determine, on a
case-by-case basis, which Party shall have the responsibility, through counsel
mutually acceptable to both Parties, for filing, prosecuting (including any
interferences, reissue proceedings and re-examinations) and maintaining a Joint
Patent throughout the world (such Party, the “Prosecuting Party”).  The
Prosecuting Party shall have the first right to determine in which countries to
file, prosecute and maintain a Joint Patent.  The other Party shall have the
right to request that the Prosecuting Party file, prosecute and maintain a Joint
Patent in a particular country.  If the Prosecuting Party declines, or otherwise
fails, to initiate any such requested action with respect to a Joint Patent
within sixty (60) days of such request by the other Party (or, if after
initiating any requested action, the Prosecuting Party at any time thereafter
fails to diligently pursue such action), in each case the other Party shall have
the right to take such action with respect to such Joint Patent.  The Parties
shall, and shall cause their respective Affiliates, as applicable, to assist and
cooperate with one another in, and share equally the cost and expense of,
filing, prosecuting and maintaining the Joint Patents.  As part of this
assistance and cooperation, the Prosecuting Party shall provide the other Party
with a copy of all proposed filings and other material submissions and
correspondence related to the Joint Patents at least thirty (30) days in advance
of the filing, submission or other relevant date, and shall consider in good
faith the requests and suggestions of the other Party.  Notwithstanding the
above, either Party may decline to pay its share of the costs and expenses for
filing, prosecuting and maintaining any Joint Patent in a particular country or
particular countries at any time, in which case the declining Party shall
assign, and shall cause its Affiliates to assign, to the other Party all of
their rights, title and interest in and to any such Joint Patent in the relevant
country or countries, whereupon such Joint Patent shall become a Patent owned
solely by Licensee or POZEN in such country or countries, as the case may be.
 In no event shall a Joint Patent, [* * *].

38

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



8.3. Ownership of Intellectual Property.

 

8.3.1. Inventorship of Inventions shall be determined in accordance with the
rules of inventorship under United States patent laws. Subject to the licenses
granted under this Agreement, as between the Parties, Licensee shall own all
Inventions conceived solely by one or more employees, agents, or independent
contractors of Licensee or any of its Affiliates, and POZEN shall own all
Inventions conceived solely by one or more employees, agents, or independent
contractors of POZEN or any of its Affiliates.

 

8.3.2. Joint Inventions shall be owned jointly by Licensee and POZEN. Subject to
the licenses granted under this Agreement, each Party shall have the right to
exploit, license and grant rights to sublicense Joint Inventions and Joint
Patents without any duty of accounting to the other Party, and each Party hereby
consents, and agrees to consent, without payment of any further consideration or
royalty, to the other Party’s exploitation and licensing of such Party’s
interest in such Joint Invention or Joint Patent to Third Parties.

 

8.4. Disclosure.  [* * *] shall promptly disclose to [* * *] in writing, and
shall cause its Affiliates, agents, and independent contractors to so disclose
to [* * *], the conception and reduction to practice of any Invention.  Each
Party shall promptly disclose to the other in writing the conception and
reduction to practice of any Joint Invention.

 

8.5. Cooperation.  Each Party agrees to cooperate with the other Party in the
preparation, filing, prosecution and maintenance of the Licensed Patents and
Joint Patents in accordance with Section 8, including (a) by executing all
papers and instruments, or requiring its employees, agents, or independent
contractors, or any of its Affiliates or Sublicensees, to execute such papers
and instruments so as to effectuate the ownership of Inventions set forth in
Section 8.3 (Ownership of Intellectual Property) and any Patents claiming or
disclosing such Inventions, and to enable the other Party to apply for and to
prosecute Patents claiming Inventions as applicable, and (b) by promptly
informing the other Party of any matters coming to such Party’s attention that
may affect the preparation, filing, prosecution or maintenance of any such
Patents.

39

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



8.6. Enforcement of Patents.

 

8.6.1. Notice.  In the event that either Party has cause to believe that a Third
Party may be infringing any of the Licensed Patents or Joint Patents in the
Territory, it shall promptly notify the other Party in writing, identifying the
alleged infringer and the alleged infringement complained of and furnishing the
information upon which such determination is based, including any PIV
Certification.  Notwithstanding the foregoing, either Party shall, within [* *
*] Business Days, provide written notice to the other Party of receipt of any
notice of a PIV Certification (together with a copy of such PIV Certification).

 

8.6.2. PIV Certification.

 

(a) Rights and Procedures.  In the event of a PIV Certification by a Third
Party, as between the Parties, [* * *] shall have the first right, but not the
obligation, through counsel of its choosing, to bring and control any action
with respect to infringement of the Licensed Patents or Joint Patents by such
Third Party in the Territory at its own expense, including the right to control
any defense or counterclaim relating to the validity or enforceability of the
asserted Patents.  If [* * *] fails to notify [* * *] within thirty (30) days of
the PIV Certification that it will prosecute such infringement, or fails to
bring such an action with respect to such infringement within ten (10) days
before the time limit, if any, set forth in the Applicable Law and regulations
for the filing of such actions, whichever comes first, then [* * *] shall have
the right, but not the obligation, through counsel of its choosing, to bring and
control any such action at its own expense.  Within twenty (20) days of any PIV
Certification, [* * *] will provide written notice to [* * *] if it does not
intend to bring an infringement action at its own expense should [* * *] decide
not to bring such an infringement action, which notice, if delivered by [* * *],
shall be binding on [* * *].

 

(b) Expenses.  As between the Parties, the Enforcing Party of an action under
this Section 8.6.2 shall bear all costs and expenses (including any costs or
expenses incurred that exceed the amounts recovered by the Enforcing Party
pursuing any such action) and payments awarded against or agreed to be paid by
such Party.  Notwithstanding the foregoing, if [* * *] is the Enforcing Party in
any action under this Section 8.6.2, [* * *] provided [* * *] for all actions
brought by [* * *] under Section 8.6.2 and Section 8.8.

40

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

8.6.3. Enforcement Actions Unrelated to PIV Certifications.

 

(a) Rights and Procedures. In the event of infringement of one or more Licensed
Patents or Joint Patents by a Third Party in the Territory that does not involve
a PIV Certification by such Third Party, as between the Parties, [* * *] shall
have the first right, but not the obligation, through counsel of its choosing,
to bring and control any action with respect to such infringement in the
Territory at its own expense, including the right to control any defense or
counterclaim relating to the validity or enforceability of the asserted Patents.
 If [* * *] fails to bring an action with respect to such infringement within
(i) ninety (90) days following notice of such infringement, or (ii) ten (10)
days before the time limit, if any, set forth in the Applicable Law and
regulations for the filing of such actions, whichever comes first, then [* * *]
shall have the right, but not the obligation, through counsel of its choosing,
to bring and control any such action at its own expense.

 

(b) Expenses.  As between the Parties, the Enforcing Party of an action under
this Section 8.6.3 shall bear all costs and expenses (including any costs or
expenses incurred that exceed the amounts recovered by the Enforcing Party
pursuing any such action) and payments awarded against or agreed to be paid by
such Party.

 

8.6.4. Assistance.  Upon reasonable request by the Enforcing Party of any legal
action permitted under Section 8.6, the other Party (the “Non-Enforcing Party”)
shall give the Enforcing Party all reasonable information and assistance,
including allowing the Enforcing Party access to the Non-Enforcing Party’s files
and documents and to the Non-Enforcing Party’s personnel who may have possession
of relevant information.  Upon the Enforcing Party’s request and at its sole
expense, the Non-Enforcing Party shall timely join as party-plaintiff in any
such action and cooperate with the Enforcing Party in connection with such
action, including timely filing such action in the Non-Enforcing Party’s name if
required.  The Non-Enforcing Party shall have the right, at its own expense, to
be represented in any such action by counsel of its own choice, provided that
the Enforcing Party shall at all times retain control of such action, and the
Enforcing Party and its counsel shall reasonably cooperate with the
Non-Enforcing Party and its counsel in strategizing, preparing and presenting
any such action.

 

8.6.5. Settlement of an Enforcement Claim.  The Enforcing Party of an action
under this Section 8.6 shall have the right to control settlement of any claims
that a Third Party may be infringing any Licensed Patents and Joint Patents;
provided, however, that no settlement shall be entered into without the prior
written consent of the Non-Enforcing Party, which consent shall not be
unreasonably withheld, conditioned or delayed.  In addition to the foregoing, [*
* *] shall not enter into or otherwise consent to any settlement of an
infringement action related to any Licensed Product that is brought by a Third
Party [* * *] without the prior written consent of [* * *], which consent shall
not be unreasonably withheld, conditioned or delayed.  For purposes of clarity
under this Section 8.6.5 and Section 8.6.7, an action shall not be deemed to be
related to a Licensed Product if such action solely involves a pharmaceutical
product other than a Licensed Product.

41

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



8.6.6. Recovery.  Any amounts recovered  by either Party as a result of an
action pursuant to this Section 8.6, whether by settlement or judgment, shall be
allocated in accordance with the following:

 

(a) Such amounts first shall be used to reimburse the Parties for their
reasonable and documented out-of-pocket costs and expenses relating to such
action and, if insufficient to cover the totality of such costs and expenses,
shall be allocated between the Parties in proportion to their respective costs
and expenses.

 

(b) In all cases, any remaining recovery or damages shall be retained by or paid
to [* * *]; provided, however, that such amounts shall be [* * *], for which [*
* *] shall retain or be paid [* * *].

 

8.6.7. [* * *].

 

8.7. Infringement Claims by Third Parties.

 

8.7.1. Defense of Third Party Claims.  If a Third Party asserts that a Patent or
other intellectual property right owned or controlled by it is infringed by the
Development, Manufacture or Commercialization of the Licensed Products in the
Territory, the Party first obtaining knowledge of such a claim shall immediately
provide the other Party notice of such claim along with the related facts in
reasonable detail.  [* * *] (or its Affiliates or [* * *]) shall control such
defense with respect to Licensed Products in the Territory using counsel
mutually acceptable to the Parties, provided, however, that in the event the
Third Party asserts such Patent or right in an action brought under Section
8.6.2 or 8.6.3, the Enforcing Party shall control such defense with respect to
Licensed Products in the Territory as set forth therein.  If [* * *] elects (in
a written notice delivered to [* * *] within a reasonable amount of time after
notice of such Third Party claim) not to defend or control the defense of, or if
[* * *] otherwise fails to initiate and maintain the defense of, any such Third
Party claim, [* * *] may conduct and control the defense of any such Third Party
claim.  The Party that is not defending the claim (the “Non-Defending Party”)
shall cooperate with the Party defending the claim (the “Defending Party”), at
the Defending Party’s reasonable request and expense (for reasonable costs and
expenses).  The Defending Party shall provide the Non-Defending Party with
copies of all pleadings and other documents filed with the court related to such
action, and shall reasonably consider input provided by the Non-Defending Party
during the course of such action.

 

8.7.2. Settlement of Third Party Claims. The Defending Party shall have the
right to settle any Third Party claims of infringement, provided, however, the
Defending Party shall not enter into such settlement with a Third Party without
the prior consent of the Non-Defending Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

42

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

8.7.3. Allocation of Costs and Recovery. Subject to Section 14.1, with respect
to all reasonable costs and expenses relating to any defense, settlement and
judgments in actions commenced pursuant to this Section 8.7, together with
payments awarded against or agreed to be paid by the Defending Party in
accordance with Section 8.7.2, [* * *].  As between the Parties, any damages or
other amounts collected shall be allocated as follows:

 

(a) Such amounts first shall be used to reimburse the Parties for their
reasonable costs and expenses in making such recovery and, if insufficient to
cover the totality of such costs and expenses, shall be allocated in a manner
consistent with the foregoing expense sharing principle.

 

(b) Any remainder shall be retained by or paid to [* * *]; provided, however,
that such amounts shall [* * *], for which [* * *].

 

8.8. Third Party Declaratory Judgment or Similar Action. If a Third Party
asserts, in a declaratory judgment action or similar action or claim filed by
such Third Party, that any Licensed Patent or Joint Patent is invalid or
unenforceable, then the Party first becoming aware of such action or claim shall
promptly give written notice to the other Party.  [* * *] shall have the first
right, but not the obligation, through counsel of its choosing, to defend
against such action or claim.  Any costs and expenses with respect to such
defense by [* * *] shall be borne in the same manner as described in Section
8.6.2 (such costs and expenses to be borne by [* * *] under Section 8.6.2 and
Section 8.8); provided that if (i) [* * *] receives notice of a PIV
Certification as contemplated by Section 8.6.2, (ii) [* * *], (iii) [* * *]
notifies [* * *] that it will prosecute such infringement within the time period
specified in Section 8.6.2 and (iv)  [* * *] fails to prosecute such
infringement, resulting in a declaratory judgment action in respect of such PIV
Certification, [* * *] shall be responsible for [* * *].  If [* * *] determines
not to assume such defense, [* * *] shall, at its sole cost and expense, have
the right to defend against such action or claim.

 

8.9. Joint Research Agreement.  Notwithstanding anything to the contrary in this
Article 8, each Party shall have the right to invoke 35 U.S.C. 102(c) when
exercising its rights under this Article 8, without the prior written consent of
the other Party, in which case such Party shall notify the other Party, which
notice shall be reasonably in advance of disclosure in any patent application,
and the other Party shall cooperate and coordinate its activities with such
Party with respect to any submissions, filings or other activities in support
thereof.  The Parties acknowledge and agree that this Agreement is a “joint
research agreement” as defined in 35 U.S.C. 100(h).

43

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



8.10. Patent Term Extension.  Regardless of which Party is filing, prosecuting
and maintaining any Patents pursuant to this Section 8, and as between the
Parties, [* * *] shall have the right to make all decisions regarding all patent
term extensions based upon approval of the Licensed Products in the Territory,
including with respect to extensions pursuant to 35 U.S.C. § 156 et. seq.;
provided, however, that if Applicable Law permits patent term extension for each
of the Licensed Patents and Joint Patents that cover a particular Licensed
Product, and [* * *] elects not to seek such extension for one or more of such
Patents as provided herein, then [* * *] shall have the right to do so.  Upon
request by [* * *], [* * *] shall reasonably cooperate in the implementation of
such decisions.  [* * *] shall notify [* * *] of any notice of allowance of any
Licensed Patent or Joint Patent prosecuted by or on behalf of [* * *] within
seven (7) days of [* * *]’s receipt of such notice.

 

8.11. Orange Book Listings.  To the extent required or permitted by Applicable
Law, the Party Controlling the Regulatory Filings (including the NDA and the
IND) for the Licensed Products will timely list and maintain with the FDA during
the Term correct and complete listings of all applicable Licensed Patents and
Joint Patents for such Licensed Product in the Orange Book.  [* * *] shall be
responsible for the listing of Licensed Patents in the Orange Book for the
Initial Products upon NDA Approval prior to the Regulatory Filing Transfer.  For
all subsequent filings , [* * *] shall (a) provide to [* * *] all information
reasonably requested by [* * *] related to listing Licensed Patents and Joint
Patents in the Orange Book, including a correct and complete list of Licensed
Patents and Joint Patents covering any Licensed Product, that is necessary or
reasonably useful to enable [* * *] to make such filings with the FDA with
respect to the Licensed Product, and (b) cooperate with [* * *]’s reasonable
requests in connection therewith, including meeting any submission deadlines, in
each case, to the extent required or permitted by Applicable Law.  Each Party
will promptly comply with reasonable requests (but in any case within five (5)
days after such requests) by the other Party to review the listability of the
Licensed Patents and Joint Patents in the Orange Book.  [* * *] shall (x)
reasonably consult with [* * *] prior to making any filing with the FDA
contemplated by this Section 8.10 and shall consider in good faith [* * *]’s
advice and suggestions with respect thereto and (y) notify [* * *] of any such
filing promptly after it is made following the Regulatory Filing Transfer.  In
no event will [* * *] list or de-list any Licensed Patents or Joint Patents
without giving notice to [* * *] at least thirty (30) days prior to taking such
action, and meeting in person to discuss such action if so requested by the
other Party.

 

8.12. Third Party Licenses.

 

8.12.1. If the Development, Manufacture or Commercialization of the Licensed
Products by Licensee, its Affiliates or Sublicensees infringes or
misappropriates any Patent or other intellectual property right of a Third
Party, such that Licensee, its Affiliates or Sublicensees has a good faith
belief, based on advice of outside counsel, that it cannot Develop, Manufacture
or Commercialize Licensed Products in the Territory without infringing such
Patent or intellectual property right of such Third Party (“Necessary IP”), then
Licensee shall provide POZEN with written notice of its intent to obtain a
license and shall consider POZEN’s comments in good faith.  Thereafter, Licensee
shall have the right, but not the obligation, to obtain a license from such
Third Party in the Territory.  In the event Licensee obtains such a license,
Licensee agrees that the license shall be fully sublicensable in the Territory.

44

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



8.12.2. In the event that Licensee exercises its right to obtain a license from
a Third Party as described in Section 8.12.1, the amount of Licensee’s royalty
payment to POZEN under this Agreement shall be reduced by an amount equal to [*
* *] percent ([* * *]%) of the license fees, milestones, royalties or other such
payments due to such Third Party in each Calendar Quarter that such payments are
due to such Third Party; provided, that, together with any reductions taken
pursuant to Sections [* * *] and 7.4.3, Licensee shall not by such reductions
reduce by more than [* * *] percent ([* * *]%) the royalty rate that would
otherwise be due POZEN under the terms of this Agreement.  Deductions to which
Licensee is entitled under this Section, to the extent not exhausted in any
Calendar Quarter, may be carried into future Calendar Quarters until the full
deduction is taken.

 

8.12.3. In the event that Licensee does not obtain a license to Necessary IP
from the applicable Third Party as described in Section 8.12.1 permitting
Licensee to perform its obligations pursuant to this Agreement without
infringing such Necessary IP, then upon ninety (90) days’ prior written notice
to POZEN, Licensee shall have the right to terminate this Agreement in its
entirety pursuant to Section 13.10.

 

9. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1. Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party that, as of the Effective Date:

 

9.1.1. It (a) has the corporate power and authority to enter into this Agreement
and perform its obligations hereunder, and (b) has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

9.1.2. This Agreement has been duly executed and delivered on behalf of it and
constitutes a legal, valid and binding obligation of, and is enforceable against
it in accordance with its terms subject to the effects of bankruptcy, insolvency
or other laws of general application affecting the enforcement of creditor
rights and judicial principles affecting the availability of specific
performance;

 

9.1.3. The execution and delivery of this Agreement and the performance of its
obligations hereunder (a) do not conflict with or violate any requirement of any
provision of its articles of incorporation, bylaws or any similar instrument in
any material way, and (b) do not conflict with, violate, or breach or constitute
a default or require any consent under, any contractual obligation or court or
administrative order by which it is bound;

45

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



9.1.4. No governmental or Regulatory Authority has issued any order, ruling or
judgment that could reasonably be expected to impair or delay its ability to
perform its obligations under this Agreement.

 

9.2. Additional Representations and Warranties of POZEN.  POZEN hereby
represents and warrants to Licensee, as of the Effective Date, and except as
disclosed in the disclosure schedules to this Agreement (the “Disclosure
Schedules”) (which Disclosure Schedules shall be arranged in sections and
subsections corresponding to the numbered sections and subsections contained in
this Agreement and shall qualify (i) the corresponding section in the Agreement,
and (ii) other sections in the Agreement to the extent that it is reasonably
apparent on the face of such disclosure that it also qualifies or applies to
such other sections), as follows:

 

9.2.1. POZEN is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has full corporate power and authority
and the legal right to own and operate its property and assets and to carry on
its business as it is now being conducted and as it is contemplated to be
conducted by this Agreement;

 

9.2.2. POZEN is the sole and exclusive owner of all right, title and interest in
the Licensed Technology and has the right to perform its obligations hereunder;

 

9.2.3. To the Knowledge of POZEN, none of the Licensed Patents is involved in
any action for declaratory judgment, nullity action, reexamination, post-grant
review, inter-parties review, interference proceeding, or other attack upon its
validity, title or enforceability.  POZEN has not received any written
communication from any Third Party or governmental authority threatening or
disclosing any such action, proceeding or attack with respect to any of the
Licensed Patents;

 

9.2.4. To the Knowledge of POZEN, there are no Patents or trade secret rights
owned or controlled by a Third Party, that would be infringed or misappropriated
by the Development or Commercialization of Licensed Product(s) in the Territory,
or by the Manufacture of Licensed Product(s) anywhere in the world, and POZEN
has received no written communications from a Third Party relating to any
alleged claim of such infringement or misappropriation. To the Knowledge of
POZEN, Licensee’s use and exploitation of the Regulatory Filings as contemplated
by this Agreement will not misappropriate any confidential information or trade
secret of any Third Party;

 

9.2.5. POZEN has the right and authority to grant the rights and licenses
granted to Licensee pursuant to the terms and conditions of this Agreement, and
POZEN has not granted any right, license, or interest in, to, or under the
Licensed Technology that conflicts with the rights, licenses, and interests
granted to Licensee under the terms and conditions of this Agreement.  Except
for the Licensee rights granted under the AZ Agreement, POZEN has not granted
license rights under the Licensed Technology to any Third Party;

46

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



9.2.6. Other than Permitted Encumbrances, the Licensed Technology is not subject
to any encumbrance, lien (including any covenant not to sue) or, to the
Knowledge of POZEN, any claim of ownership by any Third Party;

 

9.2.7. There is no action or proceeding pending or, to the Knowledge of POZEN,
threatened that relates to, affects or arises in connection with any Licensed
Technology or Licensed Product;

 

9.2.8. To the Knowledge of POZEN, there are no activities by Third Parties that
would constitute infringement of any Licensed Patents or misappropriation of
Licensed Know-How;

 

9.2.9. The Licensed Patents listed on Exhibit B represent all Patents within
POZEN’s Control that are necessary or useful for the Development and
Commercialization of the Initial Products in the Territory, as well as for the
Manufacturing of the Initial Products anywhere in the world; provided, however,
that the omission of any Patent on Exhibit B shall not constitute a breach of
this Agreement absent proven damages;

 

9.2.10. The Licensed Patents listed on Exhibit B have been prosecuted and
maintained in the Territory in the respective patent offices in accordance with
all Applicable Laws and regulations, and all applicable fees have been paid on
or before the non-extendable due date for payment;

 

9.2.11. With respect to any pending United States patent applications or issued
United States Patents within the Licensed Patents, POZEN has submitted all
non-cumulative information, including non-cumulative prior art that is material
to the patentability of a pending claim of which it and the inventors are aware,
to the United States Patent and Trademark Office;

 

9.2.12. To the Knowledge of POZEN, the Licensed Patents are valid and
enforceable.  None of the Licensed Patents have been held to be invalid or
unenforceable by a court of competent jurisdiction;

 

9.2.13. POZEN has not (i) disclosed any information in a manner that resulted in
the loss of any of its material trade secrets, or (ii) publicly disclosed any
material Confidential Information included in the Licensed Know-How.

47

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



9.2.14. To the Knowledge of POZEN, the conception, development and reduction to
practice of the Licensed Patents have not constituted or involved the
misappropriation of trade secrets or other rights or property of any Third
Party;

 

9.2.15. The development of the Licensed Technology has not been funded, in whole
or in part, by the government of the U.S.;

 

9.2.16. To the Knowledge of POZEN, each person who has contributed to the
conception of an invention claimed in the Licensed Patents and filed in the
United States has been identified to the United States Patent and Trademark
Office, and each such inventor has assigned all of that inventor’s right, title
and interest in and to such Licensed Patent to POZEN, and such assignment has
been recorded at the United States Patent and Trademark Office;

 

9.2.17. POZEN has made available to Licensee true and complete copies of all (a)
material clinical study reports and formulation development study reports in its
possession or Control that are related to the Initial Products in the Territory,
(b) material commercial Know-How relating to the Commercialization of the
Initial Products in the Territory, other than analyses and/or forecasts relating
to the Licensed Products developed internally by POZEN, (c) material Know-How
relating to medical affairs related to the Initial Products in the Territory and
(d)  Regulatory Filings in its possession or Control for the Initial Products in
the Territory, together with all material Know-How related thereto;

 

9.2.18. POZEN has prepared, maintained and retained all Regulatory Filings for
the Initial Products in the Territory pursuant to and in accordance with all
Applicable Law, including, as required, cGMP, cGLP and cGCP, such Regulatory
Filings do not contain any materially false and misleading statements, and POZEN
has conducted, and has used reasonable efforts to cause its contractors and
consultants to conduct, any and all formulation development and clinical studies
for such Regulatory Filings in accordance with all Applicable Law, including, as
required, cGLP, cGCP and cGMP;

 

9.2.19. POZEN has disclosed to Licensee all material information in its
possession relating to any interaction with the FDA and other Regulatory
Authorities regarding the Initial Products in the Territory. POZEN has not
received any communication from the FDA that leads it to believe that the
studies it has performed may be insufficient to obtain NDA Approval of the
Initial Products;

 

9.2.20. To the Knowledge of POZEN, POZEN has obtained all required licenses,
consents, approvals, permits and authorizations to enable it to carry on the
research and Development activities for the Initial Products in the Territory
and all such licenses, consents, approvals, permits and authorizations are in
effect;

48

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



9.2.21. True and complete copies of the CMO Agreement and all of the agreements
relating to the grant of any right or license to the Licensed Technology have
been made available to Licensee through an electronic dataroom and such
agreements are in full force and effect. POZEN is not, and to the Knowledge of
POZEN, no other party to any such agreement is, in breach of or in default
under, in any material respect, any such agreement; and to POZEN’s Knowledge, no
event or circumstance has occurred which constitutes, or after notice or lapse
of time or both, would constitute a material breach or default thereunder on the
part of POZEN or any other party thereto, or which would result in a right to
accelerate or a loss of material rights under any such agreement that has not
been cured or waived.  POZEN has not received any communication alleging that
POZEN is in breach of or default under any such agreement and no party to any
such agreement has threatened to terminate such agreement due to any alleged
breach or default by POZEN;

 

9.2.22. The execution and delivery of this Agreement, the performance
contemplated hereby, and the grant of rights and licenses hereunder will not (a)
result in a breach of any judgment, decree, order or approval of any court of
law or authority applicable to the Licensed Technology or Licensed Products; (b)
cause any acceleration or maturity of any contract or of any obligation relating
to the Licensed Technology or Licensed Products; (c) result in the creation or
imposition of any encumbrance upon or give to any other person or entity any
interest or right (including any right of termination or cancellation or change)
in or with respect to the Licensed Technology or Licensed Products except as
expressly permitted herein; or result in any termination of, or change in the
terms of, or conditions of, or rights or obligations under, any permit or
approval of any authority applicable to the Licensed Technology or Licensed
Products; or (d) result in a violation of, or be in material conflict with, or
constitute a material default, under any agreement in existence as of the
Effective Date between POZEN and Third Parties; and

 

9.2.23. POZEN has made available to Licensee all the material information
relating to the Licensed Products and Licensed Technology that is reasonably
available to POZEN and that Licensee has requested in connection with its
decision whether to enter into this Agreement.  No representation or warranty of
POZEN contained in this Agreement, together with the Disclosure Schedules,
contains any untrue statement of material fact or, omits to state a material
fact necessary in order to make the statements contained therein not misleading
in light of the circumstances under which they were made..

 

9.3. Additional Representations and Warranties of Licensee.  Licensee hereby
represents and warrants to POZEN that, as of the Effective Date:

 

9.3.1. Licensee is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has full corporate power and authority
and the legal right to own and operate its property and assets and to carry on
its business as it is now being conducted and as it is contemplated to be
conducted by this Agreement;

49

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



9.3.2. Licensee is not subject to any order, ruling or judgment of any
governmental or regulatory authority that could reasonably be expected to impair
or delay the ability of Licensee to perform its obligations under this
Agreement.

 

9.4. DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS SECTION 9, EACH PARTY MAKES NO REPRESENTATIONS AND
GRANTS NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
BY STATUTE OR OTHERWISE, AND POZEN AND LICENSEE EACH SPECIFICALLY DISCLAIMS ANY
OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY OR MERCHANTABILITY.

 

10. ADDITIONAL COVENANTS.

 

10.1. Compliance.  Each Party shall comply and shall render reasonable
assistance to the other Party in its attempts to comply with all Applicable
Laws, including the Foreign Corrupt Practices Act of 1977, as amended, and any
rules and regulations thereunder, as they relate to this Agreement and
Developing, Manufacturing and Commercializing the Licensed Products in the
Territory (including Manufacturing or having Manufactured Licensed Products
outside the Territory for sale in the Territory) and the performance of their
respective obligations hereunder.

 

10.2. Expenses.  POZEN and Licensee shall each bear their own direct and
indirect expenses incurred in connection with the negotiation and preparation of
this Agreement and, except as otherwise set forth in this Agreement, the
performance of the obligations contemplated hereby.

 

10.3. No Debarment.  Each Party during the Term shall not be a Debarred Entity
and shall not in the future use, in any capacity, in connection with the
performance of its duties or obligations hereunder, the services of any person
or entity debarred or subject to debarment under 21 U.S.C. § 335a or otherwise
disqualified or suspended from performing services or otherwise subject to any
restrictions or sanctions by the FDA (a “Debarred Entity”).  Such Party shall
immediately notify the other Party in writing if either such Party or any person
or entity who is performing services on its behalf hereunder is or becomes a
Debarred Entity or if any action, claim, investigation, or other legal or
administrative proceeding is pending or, to the best of such Party’s knowledge,
threatened, that would make the other Party or any person or entity performing
services hereunder a Debarred Entity.

50

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



10.4. Additional Covenants of POZEN.  POZEN covenants that during the Term:

 

10.4.1. POZEN shall use reasonable efforts to ensure that all prior art or other
information that becomes known by POZEN after the Effective Date to be material
to the patentability of any claim in a pending United States patent application
included in the Licensed Patents shall be submitted to the United States Patent
and Trademark during the pendency of any such patent application; and

 

10.4.2. POZEN shall use reasonable efforts to obtain all licenses, consents,
approvals, permits and authorizations necessary for it to conduct the activities
delegated to POZEN in Articles 2, 3 and 4 not held by POZEN as of the Effective
Date as set forth in Section 9.2.20.

 

10.4.3. POZEN will not grant any right, license, or interest in, to, or under
the Licensed Technology that conflicts with the rights, licenses, and interests
granted to Licensee under the terms and conditions of this Agreement.  During
the Term, neither the Licensed Technology nor the Joint Patents will be subject
to any encumbrance, lien or claim of ownership by any Third Party (other than a
Permitted Encumbrance).  POZEN shall not amend or modify the AZ Agreement in a
manner that adversely affects Licensee’s rights under this Agreement.

 

10.5. CMO Agreement.  POZEN covenants and agrees to use Commercially Reasonable
Efforts to ensure that all Validation Batches shall be Manufactured by or on
behalf of POZEN in compliance in all material respects with the then-current
specifications for the Initial Products, cGMPS and Applicable Law.  Subject to
POZEN receiving [* * *], POZEN shall provide [* * *]. POZEN shall not amend or
waive any rights under the CMO Agreement without the prior written consent of
Licensee.

 

10.6. Parallel Importation.

 

10.6.1. POZEN (i) shall not sell (and, to the extent permitted by Applicable
Law, shall ensure that its Affiliates do not sell, and shall use Commercially
Reasonable Efforts to ensure that its licensees and distributors do not sell)
any Licensed Product to a Third Party in a country outside of the Territory if
POZEN (or such Affiliate, licensee or distributor) has reason to believe that
such Third Party is likely to export such Licensed Product to the Territory for
resale, and (ii) shall not export or have exported (and, to the extent permitted
by Applicable Law, shall ensure that its Affiliates do not export or have
exported, and shall use Commercially Reasonable Efforts to ensure that its
licensees and distributors do not export or have exported) any Licensed Product
from any country outside of the Territory into the Territory for purposes of
distribution in or to the Territory, in each case without the written consent of
Licensee.

51

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



10.6.2. Licensee (i) shall not sell (and, to the extent permitted by Applicable
Law, shall ensure that its Affiliates do not sell, and shall use Commercially
Reasonable Efforts to ensure that its Sublicensees and distributors do not sell)
any Licensed Product to a Third Party in the Territory if Licensee (or such
Affiliate, Sublicensee or distributor) has reason to believe that such Third
Party is likely to export such Licensed Product to any country outside the
Territory for resale, and (ii) shall not export or have exported (and, to the
extent permitted by Applicable Law, shall ensure that its Affiliates do not
export or have exported, and shall use Commercially Reasonable Efforts to ensure
that its Sublicensees and distributors do not export or have exported) any
Licensed Product from the Territory for purposes of distribution in or to any
country outside the Territory, in each case without the written consent of
POZEN.

 

11. RECALL

 

11.1. Pharmacovigilance.   POZEN shall not have any safety data reporting
obligations with respect to the Licensed Products except that if POZEN conducts
any human clinical study of any Licensed Product outside the Territory, POZEN
shall provide to Licensee a copy of the safety data from such human clinical
studies within a reasonable timeframe after POZEN completes the relevant safety
data reports required by Applicable Law.  In the event that POZEN or its
Affiliates Commercialize any Licensed Product outside the Territory (solely on
POZEN’s or such Affiliates’ own behalf, and not through any Third Party
licensee), the Parties agree to negotiate in good faith a pharmacovigilance
agreement on standard and customary terms.   In the event that POZEN (i) grants
any Third Party not acting on behalf of POZEN the right to conduct human
clinical studies using any Licensed Product, or (ii) licenses rights to any
Third Party to Develop or Commercialize Licensed Products outside the Territory,
POZEN shall notify Licensee in writing of such grant of rights and the identity
of such Third Party and POZEN shall use Commercially Reasonable Efforts to
secure such Third Party’s agreement (a) to enter into a pharmacovigilance
agreement with Licensee with respect to the reporting of adverse events for
Licensed Product and containing other customary terms and conditions within
ninety (90) days of POZEN granting such rights to such Third Party, and (b) for
the disclosure to Licensee of the pharmacovigilance contact person at such Third
Party promptly upon POZEN granting such rights to such Third Party.   POZEN
shall report adverse events in accordance with POZEN’s responsibilities under
this Section 11.1 to Licensee at the following address:

 
Sanofi US
Attn: Vice President US Drug Safety, Sanofi US
Bridgewater, NJ  08807
Tel:  (800) 633-1610
Fax:  (908) 203-7783
USPVmailbox@sanofi.com
52

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



11.2. Recall.  In the event that any Regulatory Authority anywhere in the world
issues or requests a recall or takes similar action in connection with a
Licensed Product or in the event either Party determines that an event, incident
or circumstance has occurred that may result in the need for a recall or market
withdrawal, the Party notified of or desiring such recall or similar action
shall, within [* * *] hours, advise the other Party thereof by telephone (and
confirmed by email or facsimile), email or facsimile to such Party’s Designated
Recipient; provided, however, that neither Party shall be required to report to
the other Party any voluntary recalls initiated by such Party relating to
product defects that arose during shipment.  Licensee shall decide whether to
conduct a recall of any Licensed Product in the Territory (except in the case of
a government-mandated recall in the Territory) and the manner in which any such
recall shall be conducted.  Subject to any relevant indemnification obligations
of POZEN pursuant to Section 14.1, Licensee shall bear the expenses of any
recall of any Licensed Product the Territory.  Each Party shall notify the other
Party of its selection of a “Designated Recipient” for purposes of this Section
11.1 within thirty (30) days of the Effective Date, which selection may be
changed or modified from time-time, in each case by the delivery of written
notice in accordance with Section 17.6.

 

12. CONFIDENTIALITY.

 

12.1. Confidentiality Definition.  During the Term and subject to the terms and
conditions of this Agreement, a Party (a “Disclosing Party”) may communicate to
the other Party (a “Receiving Party”) information in connection with this
Agreement or the performance of its obligations hereunder, including scientific
and manufacturing information and plans, marketing and business plans, and
financial and personnel matters relating to a Party or its present or future
products, sales, suppliers, customers, employees, investors or business
(collectively, “Confidential Information”). Without limiting the foregoing, any
information disclosed by one Party to the other Party pursuant to that certain
confidentiality agreement between the Parties dated as of December 5, 2011 is
hereby deemed “Confidential Information” under this Agreement. Notwithstanding
the foregoing or any other provision of this Agreement to the contrary, (i)
during the Term, the Licensed Know-How shall be deemed to be the Confidential
Information of both Parties and (ii) either Party shall be allowed to disclose
in a patent application it prepares and files pursuant to this Agreement the
names of the Parties to this Agreement, or amend a pending patent application it
is prosecuting pursuant to this Agreement to state the names of the Parties to
this Agreement, in order to invoke Section 8.8.

 

12.2. Exclusions.  Notwithstanding the foregoing, information of a Disclosing
Party shall not be deemed Confidential Information with respect to a Receiving
Party for purposes of this Agreement to the extent the Receiving Party can
demonstrate by competent evidence that such information:

53

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



(a) was already known to the Receiving Party or its Affiliates, as evidenced by
their written records, other than under an obligation of confidentiality or
non-use, at the time of disclosure to the Receiving Party;

 

(b) was generally available or was otherwise part of the public domain at the
time of its disclosure to the Receiving Party;

 

(c) became generally available or otherwise became part of the public domain
after its disclosure to the Receiving Party, through no fault of or breach of
its obligations under this Section 12 (Confidentiality) by the Receiving Party;

 

(d) was disclosed to the Receiving Party or any of its Affiliates, other than
under an obligation of confidentiality or non-use, by a Third Party who had no
obligation to the Party that controls such information and Know-How not to
disclose such information or Know-How to others; or

 

(e) was independently discovered or developed by the Receiving Party or its
Affiliates, as evidenced by their written records, without the use of
Confidential Information belonging to the Party that controls such information
and Know-How.

 

12.3. Disclosure and Use Restriction.  Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing by the Parties, the Parties
agree that, during the Term and for five (5) years thereafter, the Receiving
Party shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose other than as expressly provided for in this
Agreement any Confidential Information of the Disclosing Party. The Receiving
Party may use such Confidential Information only to the extent required to
accomplish the purposes of this Agreement or in connection with the exercise of
its rights hereunder. The Receiving Party shall use at least the same standard
of care as it uses to protect proprietary or confidential information of its own
to ensure that its employees, agents, consultants and other representatives do
not disclose or make any unauthorized use of the Confidential Information, but
in no case less than a reasonable degree of care.

 

12.4. Authorized Disclosure.  A Receiving Party may disclose Confidential
Information of a Disclosing Party to the extent that such disclosure is:

 

12.4.1. made in response to a valid order of a court of competent jurisdiction
or other governmental or regulatory body of competent jurisdiction; provided,
however, that such Receiving Party shall have given prompt notice to the
Disclosing Party of receipt of such order and given the Disclosing Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or governmental or regulatory
body or, if disclosed, be used only for the purposes for which the order was
issued; and provided, further, that if a disclosure order is not quashed or a
protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order shall be limited to that
information which is legally required to be disclosed in response to such court
or governmental order;

54

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



12.4.2. otherwise required by law; provided, however, that the Disclosing Party
shall provide the Receiving Party with notice of such disclosure at least ten
(10) days in advance thereof to the extent practicable and take reasonable steps
as requested by the Disclosing Party to protect the Disclosing Party’s rights;

 

12.4.3. made by a Receiving Party, in connection with the performance of this
Agreement, to Affiliates, employees, consultants, representatives or agents,
each of whom prior to disclosure must be bound by obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Section 12
(Confidentiality);

 

12.4.4. made by a Receiving Party to: existing or potential acquirers or merger
candidates; existing or potential sublicensees or collaborators (to the extent
contemplated hereunder); investment bankers; existing or potential investors,
venture capital firms or other financial institutions or investors for purposes
of obtaining financing; or Affiliates; in each such case who have agreed in
writing prior to disclosure to be bound by obligations of confidentiality and
non-use at least equivalent in scope and time period to those set forth in this
Section 12 (Confidentiality); or

 

12.4.5. made by the Receiving Party with the prior written consent of the
Disclosing Party.

 

12.5. Use of Name.  Neither Party may make public use of the other Party’s name
except (a) in connection with announcements and other disclosures relating to
this Agreement and the activities contemplated hereby as permitted in Section
12.6 (Press Releases), (b) as required by Applicable Law, and (c) otherwise as
agreed in writing by such other Party.  Notwithstanding any of the foregoing,
either Party shall be allowed to disclose in a patent application it prepares
and files pursuant to this Agreement the names of the Parties to this Agreement,
or amend a pending patent application it is prosecuting pursuant to this
Agreement to state the names of the Parties to this Agreement, in order to
invoke and in accordance with Section 8.9.

55

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



12.6. Press Releases.

 

12.6.1. On or after the Effective Date at a mutually agreed time, the Parties
shall issue a mutually agreed joint press release announcing the existence of
this Agreement in the form attached hereto as Exhibit F. For subsequent press
releases and other written public disclosures relating to this Agreement or the
Parties’ relationship hereunder (each, a “Public Disclosure”), each Party shall
use reasonable efforts to submit to the other Party a draft of such Public
Disclosures for review and comment by the other Party at least [* * *] Business
Days prior to the date on which such Party plans to release such Public
Disclosure, and shall review and consider in good faith any comments provided in
response. If a Party is unable to comply with the foregoing [* * *] Business
Days’ notice requirement because of a legal obligation or stock exchange
requirement to make more rapid disclosure, such Party shall not be in breach of
this Agreement but shall in that case provide notice as promptly as practicable
under the circumstances.

 

12.6.2. A Party may publicly disclose, without regard to the preceding
requirements of this Section 12.6 (Press Releases), information that was
previously disclosed in a Public Disclosure that was in compliance with such
requirements.

 

12.7. Terms of Agreement to be Maintained in Confidence. The Parties agree that
the terms of this Agreement are confidential and shall not be disclosed by
either Party to any Third Party (except to a Party’s professional advisors,
including accountants, financial advisors, and attorneys) without prior written
permission of the other Party; provided, however, that (a) either Party may make
any filings of this Agreement required by law or regulation in any country so
long as such Party uses its reasonable efforts to obtain confidential treatment
for portions of this Agreement to the greatest extent permissible, consults with
the other Party prior to filing to reach agreement on the portions of this
Agreement for which confidential treatment will be sought, and permits the other
Party to participate, to the greatest extent practicable, in seeking a
protective order or other confidential treatment; (b) either Party may disclose
this Agreement on a confidential basis to potential Third Party investors or
acquirors or to potential licensees or Sublicensees, in each case in connection
with due diligence or similar investigations; and (c) a Party may publicly
disclose, without regard to the preceding requirements of this Section 12.7,
information that was previously disclosed in compliance with such requirements.

56

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



12.8. Publications.  Each Party recognizes that the publication of papers
regarding results of and other information regarding activities under this
Agreement may be beneficial to both Parties; provided such publications are
subject to reasonable controls to protect Confidential Information.  In
particular, it is the intent of the Parties to maintain the confidentiality of
any Confidential Information included in any patent application until such
Patent application has been filed.  Accordingly, (a) except as set in the
attached Exhibit G, which Exhibit G sets forth all draft papers pending
publication as of the Effective Date, Licensee shall have the right to review
and approve, and (b) POZEN shall have the right to review and comment on, any
paper proposed for publication by the other Party or any of its Affiliates
(including any oral presentation or abstract) that contains clinical data or
pertains to results of pre-approval clinical studies, Phase 4 Trials,
Post-Approval Commitments or other clinical studies with respect to the Licensed
Products or includes other data generated under this Agreement (each a
“Publication”).  Prior to disclosing any such Publication, the publishing or
presenting Party (or its applicable Affiliate) shall deliver a complete copy of
the paper or  materials for oral presentation to the other Party at least thirty
(30) calendar days prior to disclosing the Publication.  The other Party shall
review any such Publication and give its comments, if any, (and, in the case of
Licensee as the reviewing Party, notify POZEN whether or not it is granting its
approval) to the publishing Party within fifteen (15) calendar days of the
delivery of such paper to the other Party.  With respect to oral presentation
materials and abstracts, the reviewing Party shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to the publishing Party with appropriate comments, if any,
but in no event later than fifteen (15) calendar days from the date of delivery
to the reviewing Party.  Failure by the reviewing Party to respond within such
fifteen (15) calendar days shall be deemed approval to publish or present.  The
publishing or presenting Party (or its applicable Affiliate) shall consider the
comments of the other Party in good faith and shall comply with the other
Party’s request to delete references to such other Party’s Confidential
Information (or the Licensed Know-How, in the case of either Party as the
reviewing Party) in any such Publication and shall withhold publication of any
such Publication for an additional sixty (60) calendar days in order to permit
the Parties to obtain patent protection if either Party deems it necessary.
 Notwithstanding the foregoing, POZEN shall not request that Licensee delete
references in Publications to clinical data owned by POZEN and contained in the
NDA for the Initial Products, which clinical data Licensee may freely publish.
 Any Publication shall include recognition of the contributions of the other
Party according to standard practice for assigning scientific credit, either
through authorship or acknowledgement, as may be appropriate.  Each Party shall
use Commercially Reasonable Efforts to cause investigators and institutions
participating in pre-approval clinical studies, Phase IV Clinical Studies,
Post-Approval Commitments or other clinical studies for the Licensed Products
with which it contracts (but excluding in each case any investigator-sponsored
human clinical studies) to agree to terms substantially similar to those set
forth in this Section 12.8, which efforts shall satisfy such Party’s obligations
under this Section 12.8 with respect to such investigators and institutions.

 

13. TERM AND TERMINATION

 

13.1. Term. The term of this Agreement shall commence as of the Effective Date
and terminate upon termination of this Agreement in accordance with this Section
13 (Term and Termination), or expire (a) upon the expiration of the Royalty Term
for all Licensed Products in the Territory  or (b) upon the payment of the
amount due to POZEN upon Licensee’s exercise of the Buy-Out Option in accordance
with Section 5.4.4(f) (the “Term”).

57

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



13.2. Termination for Material Breach.   In the event that either Party (the
“Breaching Party”) is in material default of any of its material obligations
under this Agreement, in addition to any other right and remedy the other Party
(the “Non-Breaching Party”) may have, the Non-Breaching Party may terminate this
Agreement by [* * *] days prior written notice (the “Notice Period”) to the
Breaching Party, specifying the breach and its claim of right to terminate;
provided, however, that the termination will not become effective at the end of
the Notice Period if the Breaching Party cures the breach. It is understood that
each Party’s right to terminate pursuant to this Section 13.2  will be a remedy
of last resort and may be invoked by a Party only in the case where the breach
by the other Party cannot be reasonably remedied by the payment of money damages
or other remedy under Applicable Law.  Notwithstanding the foregoing, (a) POZEN
will retain the right to terminate this Agreement pursuant to this Section 13.2
(i) in the event Licensee fails to make any payment due to POZEN pursuant to
Sections [* * *] of this Agreement, which [* * *], and does not cure such breach
within [* * *] days after receiving written notice from POZEN or (ii) if
Licensee fails to perform its obligations under Sections [* * *], which [* * *],
 and does not cure such breach within [* * *] days after receiving written
notice from POZEN; and (b) Licensee will retain the right to terminate this
Agreement pursuant to this Section 13.2 (i) in the event POZEN fails to comply
with its obligations under Section [* * *] and POZEN does not cure such breach
within [* * *] days after receiving written notice from Licensee , or (ii) POZEN
[* * *] of this Agreement and POZEN does not cure such breach within [* * *]
days after receiving written notice from Licensee.

 

13.3. Termination at Will.  Licensee may terminate this Agreement for any or no
reason at any time after the [* * *] anniversary of the date of First Commercial
Sale of the Initial Products upon [* * *] months prior written notice to POZEN.

 

13.4. Termination for Insolvency.  From and after the Effective Date, if either
Licensee or POZEN (a) makes a general assignment for the benefit of creditors;
(b) files an insolvency petition in bankruptcy; (c) petitions for or acquiesces
in the appointment of any receiver, trustee or similar officer to liquidate or
conserve its business or any substantial part of its assets; (d) commences under
the laws of any jurisdiction any proceeding involving its insolvency,
bankruptcy, reorganization, adjustment of debt, dissolution, liquidation or any
other similar proceeding for the release of financially distressed debtors; or
(e) becomes a party, as a debtor, to any proceeding or action of the type
described above in (c) or (d) and such proceeding or action remains undismissed
or unstayed for a period of more than [* * *] days, then the other Party may by
written notice terminate this Agreement in its entirety with immediate effect.

 

13.5. Termination for Failure to Achieve Commercial Readiness.  Licensee may
terminate this Agreement in its entirety by providing to POZEN [* * *] Business
Days’ prior written notice if, as of [* * *], Commercial Readiness has not been
achieved; provided that if the failure to achieve Commercial Readiness by [* *
*] is solely due to Licensee’s breach of this Agreement, Licensee shall not be
entitled to terminate under this Section 13.5. Licensee’s failure to deliver the
notice contemplated under this Section to POZEN by [* * *] (or such later date
as the Parties may mutually agree if the Parties are then using Commercially
Reasonable Efforts to achieve Commercial Readiness) shall be deemed an
irrevocable waiver of the termination right under this Section 13.5.

58

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



13.6. Termination for Pre-Approval Development [* * *].  Licensee may terminate
this Agreement in its entirety in accordance with the provisions under Section
2.1 by providing to POZEN [* * *] Business Days’ prior written notice within
sixty (60) days of  Licensee receiving written notice from POZEN that the
Pre-Approval Budget has been reasonably determined by POZEN to [* * *], or  if
POZEN fails to provide such written notice, within sixty (60) days of  Licensee
learning that the Pre-Approval Budget [* * *].

 

13.7. Termination for Post-Approval Commitment.  Licensee may terminate this
Agreement in its entirety in accordance with the provisions under Section 2.2 by
providing to POZEN [* * *] Business Days’ prior written notice within sixty (60)
days of the NDA Approval of the Initial Products, or as applicable, within the
earlier of (x) ten (10) days following the Post Approval Meeting, or (y) one
hundred twenty (120) days following Licensee’s request to the FDA for the
Post-Approval Meeting; provided if Licensee does not request a Post-Approval
Meeting with the FDA within thirty (30) days of the NDA Approval for the Initial
Products, Licensee may terminate this Agreement in its entirety in accordance
with the provisions under Section 2.2 by providing to POZEN [* * *] Business
Days’ prior written notice within sixty (60) days following NDA Approval for the
Initial Products.

 

13.8. Buy-Back Option Exercise.  This Agreement shall terminate after Licensee
receives payment in full in respect of POZEN’s exercise of its Buy-Back Option
as set forth in Section 5.4.4(e).

 

13.9. Termination for Failure to Meet Target Indication.   Licensee may
terminate this Agreement in its entirety by providing to POZEN [* * *] Business
Days’ prior written notice after NDA Approval of the Initial Products if the
product label approved by the FDA does not meet the Target Indication; provided,
however, that Licensee’s failure to deliver such notice to POZEN within sixty
(60) days of receiving notice from the FDA or POZEN that the product label
approved by the FDA does not meet the Target Indication shall be deemed an
irrevocable waiver of the termination right under this Section 13.9.

 

13.10. Termination for Failure to Obtain a License.  In the event that Licensee
does not obtain a license to Necessary IP as described in Section 8.12.1, then
upon [* * *] days’ prior written notice to POZEN, Licensee shall have the right
to terminate this Agreement in its entirety.

59

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



13.11. Consequences of Expiration and Termination.

 

13.11.1. Effect of Expiration.

 

(a) Upon expiration of the Term pursuant to Section 13.1(a), Licensee shall have
a non-exclusive, irrevocable, perpetual, fully-paid license, with the right to
sublicense, under the Licensed Technology to (a) use, sell, offer for sale,
import and otherwise exploit the Licensed Product in the Territory, and (b)
Develop, make and have made product anywhere in the world in order to use, sell,
offer for sale, import and otherwise exploit the Licensed Product in the
Territory; and

 

(b) Upon expiration of the Term pursuant to Section 13.1(b), Licensee shall have
an exclusive, irrevocable, perpetual, fully-paid license, with the right to
sublicense, under the Licensed Technology to (a) use, sell, offer for sale,
import and otherwise exploit the Licensed Product in the Territory, and (b)
Develop, make and have made product anywhere in the world in order to use, sell,
offer for sale, import and otherwise exploit the Licensed Product in the
Territory.

 

13.11.2. Effect of Termination.

 

(a) Upon termination of this Agreement by POZEN under Sections 13.2 (Termination
for Material Breach), 13.4 (Termination for Insolvency) or 13.8 (Buy-Back Option
Exercise), or by Licensee under Sections 13.3 (Termination at Will), 13.5
(Termination for Failure to Achieve Commercial Readiness), 13.6 (Termination for
Pre-Approval Development [* * *]), 13.7 (Termination for Post-Approval
Commitment), 13.9 (Termination for Failure to Meet Target Indication) or 13.10
(Termination for Failure to Obtain a License), the terms and provisions of this
Section 13.11.2(a) shall apply.   If this Agreement is terminated by POZEN under
Sections 13.2 (Termination for Material Breach) or 13.4 (Termination for
Insolvency) or by Licensee under Section 13.3 (Termination at Will), all
reasonable costs incurred in connection with executing the provisions of this
13.11.2 (other than as provided for in subparagraphs (a)(4) and (a)(5)) below
shall be the responsibility of Licensee. If this Agreement is terminated by
either Party pursuant to any other termination right under Section 13, all
reasonable costs associated with executing the provisions of this 13.11.2 shall
be the responsibility of POZEN.

 

(1) Licensee shall transfer and assign to POZEN all Regulatory Filings and
Marketing Approvals that are Controlled by Licensee for Licensed Products.

 

(2) Upon POZEN’s request, Licensee shall transfer to POZEN or its designee the
management and continued performance of any human clinical studies for the
Licensed Products ongoing as of the effective date of such termination (which
human clinical studies shall be conducted at POZEN’s expense after such
transfer), and assign to POZEN or its designee, at POZEN’s request and to the
extent assignable, any contracts with Third Parties engaged in the performance
of such human clinical studies.

60

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



(3) For a period of [* * *] days following the effective date of termination of
this Agreement, Licensee shall, and shall cause its Affiliates and Sublicensees
and their respective Affiliates to, at the request of POZEN or its designee,
commence regular consultations and information exchange with POZEN or its
designee with respect to manufacturing and technical matters reasonably relating
to the Manufacture of the Licensed Products in order to transition to POZEN or
its designee any Development, Manufacturing and/or Commercialization activities
undertaken by Licensee, its Affiliates and/or its Sublicensees. If this
Agreement is terminated whereby POZEN is responsible for all reasonable costs
associated with the transfer contemplated under this Section 13.11.2(a)(3),
Licensee shall not charge to POZEN more than [* * *] ($[* * *]) per hour for
each hour spent by employees of Licensee, its Affiliates or Sublicensees
assisting POZEN or its designee in the transition of any such activities.  In
such case, POZEN shall reimburse Licensee, its Affiliates and its Sublicensees
for the reasonable out-of-pocket expenses, including, but not limited to, any
travel, meal and hotel expenses incurred by such employees in delivering the
transition assistance contemplated under this Section 13.11.2(a)(3).

 

(4) If termination occurs following Commercial Launch, with respect to Licensed
Products Manufactured by Licensee, Licensee shall transfer the Manufacturing
process for such Licensed Products to a Third Party contractor designated by
POZEN and supply to POZEN such Licensed Products, at a price to be negotiated in
good faith by the Parties, for a period of [* * *] ([* * *]) years commencing
upon the effective date of termination of this Agreement.

 

(5) With respect to Licensed Products Manufactured by CMO for Licensee, Licensee
shall use its Commercially Reasonable Efforts to assign the CMO Agreement to
POZEN. With respect to Licensed Products Manufactured by a Third Party (other
than CMO) for Licensee, Licensee shall, upon POZEN’s request, assign its
agreement with such Third Party to POZEN, if such agreement is assignable
without consent of the Third Party or modification or amendment of the
applicable Third Party agreement. If such Third Party agreement requires
consent, modification or amendment in order to assign to POZEN, Licensee shall
use its Commercially Reasonable Efforts to effect such assignment.  If Licensee
is unable to effect such assignment, upon POZEN’s election, Licensee shall
supply Licensed Products to POZEN on such terms as Licensee purchases Licensed
Products from such Third Party at a price equal to the documented out-of-pocket
cost paid by Licensee plus [* * *] percent ([* * *]%) and for a period of [* *
*] ([* * *]) years commencing upon the effective date of such termination of
this Agreement.

61

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



(6) The licenses granted by POZEN to Licensee in Section 6 shall immediately
terminate.

 

(7) Licensee shall execute and deliver to POZEN an agreement substantially
similar to the Trademark Assignment Agreement attached hereto as Exhibit C. so
as to enable Pozen to effectuate the assignment of the Initial Products
Trademark and any Subsequent Products Trademarks to POZEN.

 

(8) (i) Licensee shall grant to POZEN an exclusive, perpetual, irrevocable,
worldwide, fully-paid, royalty-free license under Licensee’s interest in the
Joint Patents, and (ii) Licensee shall either, in its sole discretion, (x)
assign to POZEN without consideration all rights, title and interest in and to
any patent applications and Patents issued therefrom that were assigned to
Licensee under Section 8.1.3, or (y) grant to POZEN an exclusive, perpetual,
irrevocable, worldwide, fully-paid, royalty-free license under any patent
applications and Patents issued therefrom that were assigned to Licensee under
Section 8.1.3, with right to sublicense, to make, have made, use, sell, offer
for sale, have sold and import Licensed Products, provided, however, that if
Licensee elects to grant the license to POZEN under this Section
13.11.2(a)(8)(ii)(y), and POZEN contacts Licensee at any time regarding the
continued prosecution or maintenance of any patent application or Patent
licensed hereunder, then in the event Licensee, at the time POZEN contacts
Licensee, has decided to no longer continue such prosecution or maintenance,
Licensee shall, upon POZEN’s request, promptly assign to POZEN without
consideration all rights, title and interest in and to any such patent
application or Patent.

 

(b) Upon termination of this Agreement by Licensee under Sections 13.2 or 13.4,
the licenses granted by POZEN to Licensee in Section 6 shall continue in full
force and effect (provided that the then current royalty rate otherwise payable
pursuant to Section 7.4 (as such royalty rate may have been be adjusted under
this Agreement, and subject to any future adjustments as may be provided for
under this Agreement) shall be reduced by [* * *] percent ([* * *]%) and no
further milestone payments shall be due to POZEN under Section 7.3).

 

(c) Upon termination of this Agreement for any reason after Commercial Launch
(except termination by POZEN pursuant to Section 13.2 or 13.4), Licensee (and
its Affiliates and Sublicensees) shall have the right for twelve (12) months
after the effective date of such termination to dispose of all Licensed Products
then in its (or their) inventory, as though this Agreement had not terminated,
which, for the avoidance of doubt, shall include payment of the royalty rates to
POZEN pursuant to Section 7.4.

62

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



13.11.3. Milestone Payments. Licensee shall have no obligation to pay POZEN any
milestone payment that becomes due under Sections 7.2 in the period between the
time that Licensee has given a notice of termination under this Section 13 and
the time such termination becomes effective.

 

13.12. Effect of Bankruptcy.  All rights and licenses granted under or pursuant
to this Agreement by Licensee or POZEN are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that the Parties, as licensees of such rights under
this Agreement, shall retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code.  The Parties further agree that, in
the event of the commencement of a bankruptcy proceeding by or against either
Party under the U.S. Bankruptcy Code, the Party hereto that is not a Party to
such proceeding shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under (a) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party. Each
Party agrees and acknowledges that all payments by Licensee to POZEN payable
under this Agreement other than royalty payments pursuant to Section 7.4
(Royalties) and sales milestone payments under Section 7.3 (Sales Milestone
Payments) do not constitute “royalties” within the meaning of Section 365(n) of
Title 11 or relate to licenses of intellectual property hereunder.

 

13.13. Survival.  Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or termination.
  In addition, the provisions of this Agreement shall survive any termination or
expiration of this Agreement to the extent indicated on Exhibit J.

63

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



14. INDEMNIFICATION AND INSURANCE

 

14.1. Indemnification by POZEN.  POZEN hereby agrees to save, defend and hold
Licensee and its Affiliates and their respective directors, officers, employees
and agents (each, a “Licensee Indemnitee”) harmless from and against any and all
liabilities, expenses or loss, including reasonable legal expense and attorneys’
fees (collectively, “Losses”), to which any Licensee Indemnitee may become
subject as a result of any claim, demand, action, suit or other proceeding
(collectively, “Claims”) by any Third Party to the extent such Losses arise
directly or indirectly out of: (a) the gross negligence or willful misconduct of
any POZEN Indemnitee or (b) the breach by POZEN of any warranty, representation,
covenant or agreement made by POZEN in this Agreement; except, in each case, to
the extent such Losses result from the gross negligence or willful misconduct of
any Licensee Indemnitee or the breach by Licensee of any warranty,
representation, covenant or agreement made by Licensee in this Agreement.

 

14.2. Indemnification by Licensee.  Licensee hereby agrees to save, defend and
hold POZEN and its Affiliates and their respective directors, officers,
employees and agents (each, an “POZEN Indemnitee”) harmless from and against any
and all Losses to which any POZEN Indemnitee may become subject as a result of
any Claims by any Third Party to the extent such Losses arise directly or
indirectly out of: (a) the gross negligence or willful misconduct of any
Licensee Indemnitee or (b) the breach by Licensee of any warranty,
representation, covenant or agreement made by Licensee in this Agreement;
except, in each case, to the extent such Losses result from the gross negligence
or willful misconduct of any POZEN Indemnitee or the breach by POZEN of any
warranty, representation, covenant or agreement made by POZEN in this Agreement.

 

14.3. Indemnification Procedure.

 

14.3.1. Notice of Claim.  The indemnified Party (the “Indemnified Party”) shall
give the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such Indemnified Party intends to base a request for indemnification under
Section 14.1 (Indemnification by POZEN) or Section 14.2 (Indemnification by
Licensee); provided, however, that the failure to give such prompt written
notice shall not relieve Indemnifying Party of its indemnification obligation
under this Agreement except and only to the extent that the Indemnifying Party
is actually prejudiced as a result of such failure. In no event shall the
Indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). The Indemnified
Party shall furnish promptly to the Indemnifying Party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a Party, its Affiliates or their respective directors, officers,
employees and agents (collectively, the “Indemnitees” and each an “Indemnitee”)
shall be made solely by such Party to this Agreement.

64

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



14.3.2. Control of Defense.  At its option, the Indemnifying Party may assume
the defense of any claim for which indemnification is sought (a “Third Party
Claim”) by giving written notice to the Indemnified Party within ten (10)
Business Days after the Indemnifying Party’s receipt of an Indemnification Claim
Notice. Upon assuming the defense of a Third Party Claim, the Indemnifying Party
may appoint as lead counsel in the defense of the Third Party Claim any legal
counsel selected by the Indemnifying Party. In the event the Indemnifying Party
assumes the defense of a Third Party Claim, the Indemnified Party shall
immediately deliver to the Indemnifying Party all original notices and documents
(including court papers) received by any Indemnitee in connection with the Third
Party Claim. Should the Indemnifying Party assume the defense of a Third Party
Claim, the Indemnifying Party shall not be liable to the Indemnified Party or
any other Indemnitee for any legal expenses subsequently incurred by such
Indemnified Party or other Indemnitee in connection with the analysis, defense
or settlement of the Third Party Claim.

 

14.3.3. Right to Participate in Defense.  Without limiting Section 14.3.2
(Control of Defense) above, any Indemnitee shall be entitled to participate in,
but not control, the defense of such Third Party Claim and to employ counsel of
its choice for such purpose; provided, however, that such employment shall be at
the Indemnitee’s own expense unless (a) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, or (b) the
Indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 14.3.2 (Control of Defense) (in which case the
Indemnified Party shall control the defense).

 

14.3.4. Settlement.

 

(a) With respect to any Losses relating solely to the payment of money damages
in connection with a Third Party Claim and that shall not result in the
Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, the Indemnifying
Party shall have the sole right to consent to the entry of any judgment, enter
into any settlement or otherwise dispose of such Loss, on such terms as the
Indemnifying Party, in its sole discretion, shall deem appropriate.

 

(b) With respect to all other Losses in connection with Third Party Claims,
where the Indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 14.3.2 (Control of Defense), the Indemnifying Party
shall have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss provided it obtains the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed) and the Indemnifying Party shall
not be liable for any settlement or other disposition of a Loss by an Indemnitee
that is reached without the written consent of the Indemnifying Party.
 Regardless of whether the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, no Indemnified Party shall and each Indemnified Party shall
ensure that no Indemnitee shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the Indemnifying Party.

65

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



14.3.5. Cooperation.  The Indemnified Party shall, and shall cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and shall furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with the defense or prosecution of any Third
Party Claim. Such cooperation shall include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making Indemnitees and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

 

14.3.6. Indemnification Payments.  Upon the final determination of liability in
respect of any Third Party Claim with respect to which a Party has an
indemnification obligation hereunder, and the amount to be indemnified in
respect thereof under this Section 14, the appropriate Party shall pay to the
other, as the case may be, within ten (10) Business Days after such
determination, the amount of any claim for indemnification made hereunder.

 

14.4. Insurance.  POZEN shall maintain such types and amounts of liability
insurance as is normal and customary in the pharmaceutical industry generally
for parties similarly situated. Licensee will have and maintain during the Term
such types and amounts of liability insurance as is normal and customary in the
pharmaceutical industry generally for parties similarly situated, which, for the
avoidance of doubt, may include self-insurance.  Upon request, POZEN shall
provide Licensee with a copy of its policies of insurance, along with any
amendments and revisions thereto.

 

15. LIMITATION OF LIABILITY

 
IN NO EVENT WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, OR FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY
THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN
ANY WAY OUT OF THIS AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT APPLY TO AN
AWARD OF ENHANCED DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR WILLFUL PATENT
INFRINGEMENT AND WILL NOT LIMIT EITHER PARTY’S LIABILITY TO THE OTHER PARTY
UNDER SECTIONS 12 (CONFIDENTIALITY), AND 14 (INDEMNIFICATION AND INSURANCE) OF
THIS AGREEMENT OR OTHER THIRD PARTY CLAIM.
66

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



16. EFFORTS OF THIRD PARTIES.  All efforts of a Party’s Affiliates and Third
Party contractors shall be considered efforts of such Party for the purpose of
determining compliance with its obligations under this Agreement.

 

17. MISCELLANEOUS

 

17.1. Force Majeure.  Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
Governmental Authority.  The non-performing Party shall notify the other Party
of such force majeure promptly and in any event within ten (10) Business Days
after discovery thereof by giving written notice to the other Party stating the
nature of the event, its anticipated duration, and any action being taken to
avoid or minimize its effect.  The suspension of performance shall be of no
greater scope and no longer duration than is necessary and the non-performing
Party shall use Commercially Reasonable Efforts to remedy its inability to
perform.

 

17.2. Assignment.

 

17.2.1. Licensee may assign or transfer this Agreement or any of its rights or
obligations hereunder without the consent of POZEN to any of its Affiliates, or
to any Third Party in connection with the transfer or sale of all or
substantially all of the business of Licensee to which this Agreement relates to
such Third Party, whether by merger, transfer of stock, transfer of assets or
otherwise; provided, however, that Licensee (except if it is not a surviving
entity) shall remain jointly and severally liable with the relevant Affiliate
(but not with respect to any Third Party) under this Agreement, and provided
further, that the relevant Affiliate assignee, Third Party assignee or surviving
entity assumes in writing all of Licensee’s obligations under this Agreement.

 

17.2.2. POZEN may assign or transfer this Agreement or any of its rights or
obligations hereunder without the consent of Licensee to any of its Affiliates,
or to any Third Party in connection with the transfer or sale of all or
substantially all of the Licensed Technology to such Third Party, whether by
merger, transfer of stock, transfer of assets or otherwise; provided, however,
that POZEN (except if it is not a surviving entity) shall remain jointly and
severally liable with the relevant Affiliate (but not with respect to any Third
Party) under this Agreement, and provided further, that the relevant Affiliate
assignee, Third Party assignee or surviving entity assumes in writing all of
POZEN’s obligations under this Agreement.

67

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



17.2.3. Licensee hereby consents and agrees that POZEN may sell, assign, pledge
as security, contribute, convey, grant or otherwise transfer (collectively,
“Assign”) all or any part of its rights under this Agreement to any Third Party
or Affiliate of POZEN without the prior written consent of Licensee in
connection with a transaction by which such Third Party or Affiliate acquires
from POZEN the right to receive future payments under this Agreement.  In
addition, any direct or indirect permitted assignee, pledgee or other transferee
(collectively, an “Assignee”) of POZEN pursuant to this Section 17.2.3 may
likewise Assign all or any part of such Assignee’s rights under this Agreement
(including payment rights) to any person or entity (whether or not POZEN or an
Affiliate of POZEN) without the prior written consent of Licensee.  Licensee
agrees that, upon written notice from POZEN (or any direct or indirect permitted
assignee contemplated by the preceding sentence), Licensee shall deliver any
future payments contemplated by this Agreement, together with any royalty or
other reports or statements contemplated by this Agreement, in accordance with
the directions in such written notice.

 

17.2.4. Except as otherwise provided in Section 17.2.1, 17.2.2 and 17.2.3 above,
neither Party shall, without the prior written consent of the other Party hereto
(which may be granted at the other Party’s discretion), sell, transfer, assign,
delegate, pledge or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or duties
hereunder.

 

17.2.5. Any purported assignment or transfer in violation of this Section 17.2
(Assignment) shall be void ab initio and of no force or effect.

 

17.3. [* * *] Change of Control.  If [* * *] proposes to enter into an agreement
or set of related agreements that, if the transaction(s) contemplated thereby is
completed, would result in a Change of Control, then [* * *] may provide [* * *]
with written notice describing the proposed Change of Control in reasonable
detail (a “Change of Control Notice”).  If [* * *] enters into any such
agreement(s) and has not previously provided a Change of Control Notice to [* *
*] pursuant the preceding sentence, [* * *] shall provide [* * *] with a Change
of Control Notice promptly following the date on which such agreement(s) are
executed and in no event later than five (5) days thereafter.  Following [* *
*]’s delivery of a Change of Control Notice in respect of a proposed or pending
Change of Control, the following shall apply:

68

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



17.3.1. Only if the other party to any Change of Control transaction is a [* *
*], all of [* * *];

 

17.3.2. [* * *]’s right to [* * *] shall terminate and [* * *];

 

17.3.3. [* * *]’s right [* * *] shall terminate; and

 

17.3.4. [* * *]’s obligation to [* * *] shall terminate.

 

17.4. Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement shall not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein. To the fullest extent permitted by Applicable Law, each
Party hereby waives any provision of law that would render any provision
prohibited or unenforceable in any respect.

 

17.5. Governing Law; Dispute Resolution.

 

17.5.1. This Agreement, and any disputes between the Parties related to or
arising out of this Agreement, including the Parties’ relationship created
hereby, the negotiations for and entry into this Agreement, its conclusion,
binding effect, amendment, coverage, termination, or the performance or alleged
non-performance of a Party of its obligations under this Agreement (each a
“Dispute”), shall be governed by the laws of the State of New York without
reference to any choice of law principles thereof that would cause the
application of the laws of a different jurisdiction.

 

17.5.2. In the event of any Dispute, a Party may notify the other Party in
writing of such Dispute, and the Parties shall try to settle such Dispute
amicably between themselves. If the Parties are unable to resolve the Dispute
within thirty (30) of receipt of the written notice by the other Party, such
Dispute shall be referred to, with respect to POZEN, the Chief Executive Officer
and with respect to Licensee, the U.S. Head of CV and Specialty Care PCU or the
delegate of such person or such other executive as Licensee may designate, who
shall use their good faith efforts to resolve the Dispute within thirty (30)
days after it was so referred.

 

17.5.3. Any Dispute that is not resolved as provided in Section 17.5.2, whether
before or after termination of this Agreement, shall be resolved by litigation
in the courts of competent jurisdiction located in New York, New York. Each
Party hereby agrees to the exclusive jurisdiction of such courts and waives any
objections as to the personal jurisdiction or venue of such courts.

69

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



17.5.4. Notwithstanding the foregoing, nothing in this Section 17.5 (Governing
Law; Dispute Resolution) shall limit either Party’s right to seek immediate
temporary injunctive or other temporary equitable relief whenever the facts or
circumstances would permit a Party to seek such relief in a court of competent
jurisdiction.

 

17.6. Notices.  All notices or other communications that are required or
permitted hereunder shall be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided herein), or sent by internationally-recognized overnight courier
addressed as follows:

70

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


If to POZEN, to:
 
POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, NC 27517
USA
Attention: President and CEO
Facsimile:(919) 913-1039
 
with a copy to:
 
Ropes & Gray LLP
800 Boylston Street
Boston, MA 02199
Attention: Marc Rubenstein
 
Facsimile:
 
If to Licensee, to:
 
sanofi-aventis U.S.
55 Corporate Drive
55A-515A
Bridgewater, NJ 08807
Attention:  General Counsel
Facsimile:  (908) 927-8610
 
with a copy to:
 
sanofi-aventis U.S.
55 Corporate Drive
55B-220A
Bridgewater, NJ 08807
Attention:  Director of Alliance Management, North American Pharmaceuticals
Facsimile:  (908) 981-5705
 
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication shall be deemed to have been given (a) when delivered, if
personally delivered or sent by facsimile on a Business Day, and (b) on the
second Business Day after dispatch, if sent by nationally-recognized overnight
courier. It is understood and agreed that this Section 17.6 (Notices) is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.
71

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



17.7. Entire Agreement; Modifications.  This Agreement including the Exhibits
attached hereto, each of which is hereby incorporated and made part of in this
Agreement by reference, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, promises and representations,
whether written or oral, with respect thereto. Each Party confirms that it is
not relying on any representations or warranties of the other Party except as
specifically set forth herein. No amendment or modification of this Agreement
shall be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties. Subject to Section 12.1
(Confidentiality Definition) hereof, the Parties hereby confirm that the
confidentiality agreement by and between the Parties, dated as of December 5,
2011 is hereby terminated.

 

17.8. Relationship of the Parties. It is expressly agreed that the Parties’
relationship under this Agreement is strictly one of licensor-licensee, and that
this Agreement does not create or constitute a partnership, joint venture, or
agency. Neither Party shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding (or purport to be binding) on the other.

 

17.9. Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. The waiver by either Party
hereto of any right hereunder or of claims based on the failure to perform or a
breach by the other Party shall not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.

 

17.10. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.11. No Benefit to Third Parties.  The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any Third Party.

 

17.12. Further Assurance.  Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.

72

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



17.13. No Drafting Party.  This Agreement has been submitted to the scrutiny of,
and has been negotiated by, both Parties and their counsel, and shall be given a
fair and reasonable interpretation in accordance with its terms, without
consideration or weight being given to any such terms having been drafted by any
Party or its counsel. No rule of strict construction shall be applied against
either Party.

 

17.14. Construction.  Except where the context otherwise requires, wherever
used, (a) the use of any gender shall be applicable to all genders, (b) the word
“or” is used in the inclusive sense (and/or), and (c) the words “will” and
“shall” have the same meaning.  The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement. The term “including” as used herein means including, without
limiting the generality of any description preceding such term. Unless the
context indicates otherwise, the singular shall include the plural and the
plural shall include the singular. Unless the context requires otherwise, (a)
any definition of or reference to any agreement, instrument or other document
refer to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any laws refer to such laws as from time to time enacted, repealed
or amended, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, refer to this Agreement in its entirety and not to any
particular provision hereof, and (d) all references herein to Sections and
Exhibits, unless otherwise specifically provided, refer to the Sections and
Exhibits of this Agreement.

 
[Remainder of page intentionally left blank. Signature page follows.]
73

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


IN WITNESS WHEREOF, the Parties have executed this Collaboration and License
Agreement by their respective authorized representatives as of the date first
written above.
 
POZEN INC.
 
By:          /s/ Elizabeth A. Cermak
Name:           Elizabeth A. Cermak
Title:             EVP, Chief Commercial Officer
 
sanofi-aventis U.S. LLC:
 
By:          /s/ Constantine Chinoporos
Name:           Constantine Chinoporos
Title:             VP, Business Development


By:          /s/ Michael J. Kaseta
Name:           Michael J. Kaseta
Title:             VP, Finance


74

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Annex A
Additional Defined Terms
Each of the following definitions is set forth in the section of this Agreement
indicated below:
 
Definition
 
Section
 
Agreement
Preamble
[* * *]
[* * *]
Assign
17.2.3
Assignee
17.2.3
Auditor
7.6.2
Breaching Party
13.2
Buy-Back Notice
5.4.4(a)
Buy-Back Option
5.4.4(a)
Buy-Out Option
5.4.4(c)
Buy-Out Transfer
5.4.4(f)
CABG
1.69
Capital Expenditure Agreement
1.15
Change of Control Notice
17.3
Claims
14.1
Combination Product
1.48
Commercial Readiness Payment
7.2.2
Confidential Information
12.1
Debarred Entity
10.3
Defending Party
8.7.1



75

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Disclosing Party
12.1
Disclosure Schedules
9.2
Dispute
17.5.1
Effective Date
Preamble
Eligibility Requirements
3.1.1
Ex-Territory Study
2.4
In-Territory Study
2.5
Indemnification Claim Notice
14.3.1
Indemnified Party
14.3.1
Indemnifying Party
14.3.1
Indemnitees
14.3.1
Initial Launch Period
5.4.3(a)
Intellectual Property Rights
1.21
Launch Quantities
3.1.1
Licensee
Preamble
Licensee Exercise Notice
5.4.4(c)
Licensee Indemnitee
14.1
Losses
14.1
Manufacturing Claim
1.74
MSA
1.15
NDA Approval Payment
7.2.1
Necessary IP
8.12.1



76

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Non-Breaching Party
13.2
Non-Defending Party
8.7.1
Non-Enforcing Party
8.6.4
Notice Period
13.2
[* * *]
[* * *]
Permitted Encumbrance
9.2.6
POZEN
Preamble
POZEN Exercise Notice
5.4.4(c)
POZEN Indemnitee
14.2
Pre-Approval Budget
2.1
Post-Approval Meeting
2.2
Prosecuting Party
8.2
Publication
12.8
Receiving Party
12.1
Regulatory Filing Transfer
4.1.1
Regulatory Filing Transfer Letter
4.1.2
Related IP
1.21
Royalty Reports
7.4.4
Royalty Term
7.4.2
[* * *]
[* * *]
[* * *] Requirements
3.1.1
Term
13.1



77

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Third Party Assertion
8.6.4
Third Party Claim
14.3.2
Validation Batches
1.75
Valuation Expert
5.4.4(b)
Valuation Report
5.4.4(b)



78

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit A
Quarterly Update Report Outline


Commercial Update:
[* * *]


Regulatory Update:
[* * *]




Development Update:
[* * *]
79

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit B
 
Licensed Patents
 
Patent/Application No.
Country
Status
Title:  [* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
Title:  [* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
Title:  [* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]

80

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit C
 
Form of Trademark Assignment Agreement
 
TRADEMARK ASSIGNMENT AGREEMENT


THIS TRADEMARK ASSIGNMENT AGREEMENT (this “Trademark Assignment”) is made and
entered into as of __________  ___, 20__, by and between POZEN INC., a Delaware
corporation having offices at 1414 Raleigh Road, Suite 400, Chapel Hill, North
Carolina (“Assignor”), and sanofi-aventis U.S. LLC, a Delaware limited liability
company having an office at 55 Corporate Drive, Bridgewater, New Jersey
(“Assignee”).
 
WHEREAS, Assignor has registered or applied to register the trademarks in the
United States as set forth on Exhibit 1 (hereinafter referred to as “Marks”),
and has established goodwill in such Marks;
 
WHEREAS, Assignee desires the right to manage and control the Marks, and thus
wishes to acquire all of Assignor’s right, title and interest in and to the
Marks, including all rights, both common law and statutory, in such Marks, and
the goodwill symbolized by the Marks; and
 
WHEREAS, pursuant to the License and Collaboration Agreement by and between
POZEN Inc. and sanofi-aventis U.S. LLC (the “Agreement”), Assignor has agreed to
assign the Marks to Assignee.
 
NOW, THEREFORE, in consideration of the Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor does hereby assign to Assignee all Assignor’s right, title and interest
in and to the Marks, including all goodwill symbolized by the Marks, all
applications and registrations thereof, all common law and statutory rights in
the Marks, and all causes of action accrued and to accrue under and by virtue
thereof, including the right to sue and recover for past, present, and future
infringement, and the right to receive and retain the proceeds or other remedies
relating to any infringements of the Marks.  Assignee acknowledges and agrees
that any and all such right, title and interest in and to the Marks that
Assignee is acquiring herein do not extend outside of the United States of
America.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Trademark Assignment
to be executed by their duly authorized officers.


81

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Assignor:
Assignee:
 
 
POZEN INC.
sanofi-aventis U.S. LLC
 
 
By:
 
By:
 
Name:
 
Name:
 
Title:
 
Title:
 



82

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit 1 to Trademark Assignment Agreement
 
U.S. Marks


Mark
Registration/Serial
Number
Goods or Services
 
 
 
 
 
 



1

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT D
 
Manufacturing Services Agreement
 
[See Attached]
2

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT E
 
Quality Agreement
 
[See Attached]
3

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT F
 
Press Release
 
 SANOFI US AND POZEN SIGN EXCLUSIVE LICENSE AGREEMENT FOR THE COMMERCIALIZATION
OF PA8140/PA32540 TABLETS IN THE U.S.
 
Bridgewater, N.J. AND Chapel Hill, N.C., [release date] — Sanofi US (NYSE: SNY)
and POZEN Inc. (NASDAQ: POZN) announced the signing of an exclusive license
agreement for the  commercialization of POZEN’s proprietary, investigational,
coordinated-delivery tablets combining immediate-release omeprazole, a proton
pump inhibitor (PPI), and enteric-coated (EC) aspirin in a single tablet (“PA”),
PA8140 and PA32540. Under the terms of the agreement, Sanofi will have exclusive
rights to commercialize all PA combinations that contain 325 mg or less of
enteric-coated aspirin in the United States. POZEN will receive an upfront
payment of $15MM and will be eligible for pre-commercial milestone payments of
up to $20MM and other future milestone payments and royalties on product sales.


“Sanofi has a strong heritage and expertise in the cardiovascular space, with
Lovenox, Plavix, and most recently Multaq, and the PA products are an important
addition to our already strong CV portfolio,” said Anne Whitaker, President,
North America Pharmaceuticals at Sanofi US. “The PA products have the potential
to be an effective solution for the millions of patients at risk for gastric
ulcers from chronic aspirin use in the prevention of secondary cardiovascular
disease. We look forward to bringing this therapy to patients and healthcare
providers.”


Sanofi US will have responsibility for all sales, marketing, ongoing
manufacturing and future development for the licensed PA products in the U.S.
 POZEN will retain responsibility for obtaining approval of the New Drug
Application (NDA), after which time POZEN will transfer the NDA to Sanofi US.
 The NDA was submitted in March 2013 and accepted for filing in May 2013 by the
U.S. Food and Drug Administration (FDA).


John R. Plachetka, Pharm.D., Chairman, President and Chief Executive Officer of
POZEN Inc. said, “We are pleased to have Sanofi US commercialize PA8140 and
PA32540 in the US.  We have been excited about the results of our Phase 3
clinical trials and look forward to the prospect of making this product
available to cardiovascular patients at risk for gastric ulcers. Sanofi’s
dominant CV heritage and strong commitment to PA, make them the right partner
for these products.”


About PA


POZEN has created a portfolio of investigational integrated aspirin therapies -
the PA product platform. The products in the PA portfolio are being developed
with the goal of significantly reducing GI ulcers and other GI complications
compared to taking enteric-coated or plain aspirin alone.


The first candidates are PA32540, containing 325 mg of aspirin, and PA8140,
containing 81 mg of aspirin. Both products are a coordinated-delivery tablet
combining immediate-release omeprazole (40 mg), a proton pump inhibitor, layered
around a pH-sensitive coating of an aspirin core. This novel, patented product
is intended for oral administration once a day and an indication is being sought
for use for the secondary prevention of cardiovascular disease in patients at
risk for aspirin-induced gastric ulcers.
4

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


About Cardiovascular Disease


Patients with established coronary heart disease or cerebrovascular disease have
a high risk of a subsequent cardiovascular event including myocardial infarction
(MI), stroke and death from cardiovascular disease. For such patients, lifestyle
changes and drug therapy are of proven benefit and may improve outcomes. Heart
disease is the leading cause of death for both men and women in America todayi.
Coronary artery disease is the most common type of heart disease and is caused
by atherosclerosis and often develops into angina pectoris and MI. This
condition can lead to angina pectoris and MI and caused more than 405,000 deaths
in 2008ii. Roughly 16.8 million people have a history of MI and/or anginaiii. An
estimated 24 million have been identified as secondary prevention patients
(post-event)iv. It is estimated that cardiovascular disease causes one in every
three deaths in the United Statesv. Every 25 seconds, someone in the United
States will suffer a coronary eventvi. About every minute, someone will die from
onevii.


About POZEN


POZEN Inc. is a small pharmaceutical company that specializes in developing
novel therapeutics for unmet medical needs and licensing those products to other
pharmaceutical companies for commercialization. By utilizing a unique in-source
model and focusing on integrated therapies, POZEN has successfully developed and
obtained FDA approval of two self-invented products in two years. Funded by
these milestones/royalty streams, POZEN is creating a portfolio of
cost-effective, evidence-based integrated aspirin therapies designed to enable
the full power of aspirin by reducing its GI damage.


POZEN continues to seek strategic partners to help maximize the opportunities
for its portfolio assets.


The Company's common stock is traded under the symbol “POZN” on The NASDAQ
Global Market. For more detailed company information, including copies of this
and other press releases, please visit www.pozen.com.


About Sanofi


Sanofi, an integrated global healthcare leader, discovers, develops and
distributes therapeutic solutions focused on patients’ needs. Sanofi has core
strengths in the field of healthcare with seven growth platforms: diabetes
solutions, human vaccines, innovative drugs, consumer healthcare, emerging
markets, animal health and the new Genzyme. Sanofi is listed in Paris (EURONEXT:
SAN) and in New York (NYSE: SNY).


Sanofi is the holding company of a consolidated group of subsidiaries and
operates in the United States as Sanofi US, also referred to as Sanofi-aventis
U.S. LLC. For more information on Sanofi US, please visit http://www.sanofi.us
or call 1-800-981-2491.
5

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Sanofi Forward-Looking Statements


This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995, as amended. Forward-looking statements
are statements that are not historical facts. These statements include
projections and estimates and their underlying assumptions, statements regarding
plans, objectives, intentions and expectations with respect to future financial
results, events, operations, services, product development and potential, and
statements regarding future performance. Forward-looking statements are
generally identified by the words “expects”, “anticipates”, “believes”,
“intends”, “estimates”, “plans” and similar expressions. Although Sanofi’s
management believes that the expectations reflected in such forward-looking
statements are reasonable, investors are cautioned that forward-looking
information and statements are subject to various risks and uncertainties, many
of which are difficult to predict and generally beyond the control of Sanofi,
that could cause actual results and developments to differ materially from those
expressed in, or implied or projected by, the forward-looking information and
statements. These risks and uncertainties include among other things, the
uncertainties inherent in research and development, future clinical data and
analysis, including post marketing, decisions by regulatory authorities, such as
the FDA or the EMA, regarding whether and when to approve any drug, device or
biological application that may be filed for any such product candidates as well
as their decisions regarding labelling and other matters that could affect the
availability or commercial potential of such product candidates, the absence of
guarantee that the product candidates if approved will be commercially
successful, the future approval and commercial success of therapeutic
alternatives, the Group’s ability to benefit from external growth opportunities,
trends in exchange rates and prevailing interest rates, the impact of cost
containment policies and subsequent changes thereto, the average number of
shares outstanding as well as those discussed or identified in the public
filings with the SEC and the AMF made by Sanofi, including those listed under
“Risk Factors” and “Cautionary Statement Regarding Forward-Looking Statements”
in Sanofi’s annual report on Form 20-F for the year ended December 31, 2012.
Other than as required by applicable law, Sanofi does not undertake any
obligation to update or revise any forward-looking information or statements.


POZEN Forward-Looking Statements


Statements included in this press release that are not historical in nature are
“forward-looking statements” within the meaning of the “safe harbor” provisions
of the Private Securities Litigation Reform Act of 1995. You should be aware
that our actual results could differ materially from those contained in the
forward-looking statements, which are based on current market data and research
(including third party and POZEN sponsored market studies and reports),
management’s current expectations and are subject to a number of risks and
uncertainties, including, but not limited to, our inability to license our PA
product candidates on terms and timing acceptable to us, our inability to file a
new drug application with the FDA for our PA product candidates in the timeframe
we anticipate, our failure to successfully commercialize our product candidates;
costs and delays in the development and/or FDA approval of our product
candidates, including as a result of the need to conduct additional studies, or
the failure to obtain such approval of our product candidates, including as a
result of changes in regulatory standards or the regulatory environment during
the development period of any of our product candidates; uncertainties in
clinical trial results or the timing of such trials, resulting in, among other
things, an extension in the period over which we recognize deferred revenue or
our failure to achieve milestones that would have provided us with revenue; our
inability to maintain or enter into, and the risks resulting from our dependence
upon, collaboration or contractual arrangements necessary for the development,
manufacture, commercialization, marketing, sales and distribution of any
products, including our dependence on AstraZeneca for the sales and marketing of
VIMOVO®; competitive factors; our inability to protect our patents or
proprietary rights and obtain necessary rights to third party patents and
intellectual property to operate our business; our inability to operate our
business without infringing the patents and proprietary rights of others;
general economic conditions; the failure of any products to gain market
acceptance; our inability to obtain any additional required financing;
technological changes; government regulation; changes in industry practice; and
one-time events, including those discussed herein and in our Quarterly Report on
Form 10-Q for the period ended March 31, 2013. We do not intend to update any of
these factors or to publicly announce the results of any revisions to these
forward-looking statements.


# # #
6

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Contact:


Sanofi US
Carrie Brown
(908) 981 6486
Carrie.brown@sanofi.com


POZEN Inc.
Bill Hodges
Chief Financial Officer
(919) 913 1030
bhodges@pozen.com


Stephanie Bonestell
Manager, Investor Relations and Public Relations
(919) 913 1030
sbonestell@pozen.com
 
***
 
i American Heart Association, “Heart Disease and Stroke Statistics – 2009
Update” (2009): e32
ii American Heart Association, “Heart Disease and Stroke Statistics – 2012
Update” (2012): e3
iii American Heart Association, “Heart Disease and Stroke Statistics – 2009
Update” (2009): e175
iv American Heart Association, “Heart Disease and Stroke Statistics – 2010
Update” (2010): e46
v American Heart Association, “Heart Disease and Stroke Statistics – 2012
Update” (2012): e21
vi American Heart Association, “Heart Disease and Stroke Statistics – 2012
Update” (2012): e3
vii American Heart Association, “Heart Disease and Stroke Statistics – 2012
Update” (2012): e3
7

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT G
 
Publications
 
Publication Topic or Title
Journal or Conference
Type
Status
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]

8

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT H


Form of Bill of Sale


THIS BILL OF SALE (this “Bill of Sale”) is entered into and effective as of
__________  ___, 20__, by and between Pozen Inc., a Delaware corporation
(“Pozen”), and sanofi-aventis U.S. LLC, a Delaware limited liability company
(“Licensee”).


BACKGROUND


Pursuant to that certain License and Collaboration Agreement, dated as of
September 3, 2013, by and between Pozen and Licensee (the “License Agreement”),
Pozen and Licensee have agreed that Pozen shall transfer, convey and assign (or
cause to be transferred, conveyed and assigned) to Licensee, and Licensee shall
accept from Pozen all of Pozen’s right, title and interest in and to the
equipment listed on Exhibit I to the License Agreement as being owned by Pozen
(the “Equipment”).  Capitalized terms used herein but not defined herein shall
have the meanings set forth in the License Agreement.
 
NOW, THEREFORE, pursuant to the terms and conditions of the License Agreement,
and for good and valuable consideration to the extent required by law, the
adequacy, sufficiency and receipt of which are hereby acknowledged and accepted:


1.            Assignment.  Upon the terms and subject to the conditions of the
License Agreement, Pozen hereby sells, assigns, conveys, transfers and delivers
to Licensee, its successors and assigns, free and clear of any encumbrance or
lien, all of Pozen’s right, title and interest, legal and equitable, in and to
the Equipment.


2.            No Liabilities or Obligations Assumed.  Licensee shall not assume
any debts, claims, obligations, damages, penalties, costs, expenses or other
liabilities of any kind or nature whatsoever (whether known or unknown and
whether absolute, accrued, contingent, unmatured, unaccrued, unliquidated,
unasserted, conditional or otherwise) in connection with the assignment of the
Equipment.


3.            Further Assurance.  Pozen hereby covenants and agrees that it
will, at any time and from time to time after the date hereof, at the request of
Licensee and without additional consideration, execute and deliver such other
instruments or documents of sale, transfer, conveyance and assignment, and take
such other actions as Licensee may reasonably deem necessary or desirable to
effectively sell, transfer, assign, convey and deliver the Equipment (and good
and marketable title thereto) to Licensee and its successors and assigns.


4.            Binding Effect.  The covenants and agreements set forth herein
shall be binding upon, and shall inure to the benefit of, the respective
successors and assigns of Licensee and Pozen.
9

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


5.            Governing Law and Dispute Resolution.  The interpretation and
construction of this Bill of Sale shall be governed by the laws of the State of
New York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Bill of Sale to the
substantive law of another jurisdiction.


6.            Counterparts.  This Bill of Sale may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument.


7.            License Agreement.  Nothing in this Bill of Sale shall be deemed
to supersede, enlarge or modify any of the provisions of the License Agreement,
all of which survive the execution and delivery of this Bill of Sale.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
10

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale, Assignment
and Assumption Agreement to be signed by their respective duly authorized
officers as of the date first above written.


Pozen Inc.
sanofi-aventis U.S. LLC
 
 
By
 
By
 
Name:
Name:
Title:
Title:



11

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT I


CAPITAL EXPENDITURE AGREEMENT EQUIPMENT


[* * *]
12

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXHIBIT J


SURVIVAL ON EXPIRATION OR TERMINATION


Key:
“Y” = Yes, provision survives (to the extent indicated in the cell)
Blank Cell = Provision does not survive


Section
Subject
Survive on
Expiration
under Section
13.11.1(a)
Survive on
Expiration
under Section
13.11.1(b)
Survive on
Termination in
13.11.2(a)
Survive on
Termination
in 13.11.2(b)
Article 1
Definitions to the extent used elsewhere
 
Y
Y
Y
Y
2.1
Pre-Approval Development
 
 
 
Y
2.2
Post-Approval Development
 
 
 
Y
2.3
Post Marketing Approval Transfer Development by Licensee
 
Y
 
Y
2.4
Development Outside the Territory (by Pozen or its other Licensees)
 
Y, until expiration of the last to expire Valid Claim of the Licensed Patents
 
Y, until expiration of the last to expire Valid Claim of the Licensed Patents
2.5
Development Inside the Territory (by Licensee)
 
Y, until expiration of the last to expire Valid Claim of the Licensed Patents
 
Y, until expiration of the last to expire Valid Claim of the Licensed Patents
Article 3
Manufacture of Licensed Products
 
 
 
Y
4.1.1
NDA Filing by Pozen
 
 
 
Y
4.1.2
Transfer of Regulatory Filings
     
Y

13

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Section
Subject
Survive on 
Expiration
under Section
13.11.1(a)
Survive on
Expiration
under Section
13.11.1(b)
Survive on
Termination in
13.11.2(a)
Survive on
Termination
in 13.11.2(b)
4.1.3
Transfer of Regulatory Know-How
 
 
 
Y
4.1.4
Interactions with FDA
 
 
 
Y
4.3
Right of Reference
Y
Y
 
Y
4.4
Records
Y
Y
Y
Y
5.1
Responsibility for Commercialization
 
 
 
Y
5.5
Trademarks; Promotional Materials
 
 
 
Y
6.1
License Grants
 
 
 
Y
6.3
Sublicenses
 
 
 
Y
6.4
Reservation of Rights; No Implied Licenses
Y
Y
 
Y
6.5
Restrictive Covenant
Y
Y
 
Y
6.6
Pozen Non-Competition Obligation
 
Y for five (5) years
 
Y for as long as royalty payments are made by Licensee to Pozen
6.7
Right of First Negotiation in Canada
 
Y
 
Y
7.1
Upfront Fee
 
 
 
Y
7.2
Milestone Payments
 
 
 
Y
7.3
Sales Milestone Payments
 
 
 
Y
7.4.1
Royalty Rates
 
 
 
Y
7.4.2
Royalty Term
 
 
 
Y
7.4.3
Royalty Rate Adjustments
 
 
 
Y
7.4.4
Royalty Reports
Y for last quarter of Term
Y for last quarter of Term
Y for last quarter of Term
y



14

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Section
Subject
Survive on
Expiration
under Section
13.11.1(a)
Survive on
Expiration
under Section
13.11.1(b)
Survive on
Termination in
13.11.2(a)
Survive on
Termination
in 13.11.2(b)
7.4.5
Timing of Royalty Payments
Y
Y
Y
Y
7.5
Payment Terms
Y
Y
Y
Y
7.6
Financial Records and Audit
Y
Y
Y
Y
7.7
Tax Matters
Y to the extent of payments
Y to the extent of payments
Y  to the extent of payments
Y
8.1
Prosecution and Maintenance of Licensed Patents
 
Y
 
Y
8.2
Prosecution and Maintenance of Joint Patents
Y
Y
Y
Y
8.3
Ownership of Intellectual Property
Y
Y
Y
Y
8.4
Disclosure
Y as to Joint Patents
Y
Y as to Joint Patents
Y
8.5
Cooperation
Y but solely  as to Joint Patents
Y
Y but solely as to Joint Patents
Y
8.6
Enforcement of Patents
Y as to Joint Patents and infringement of Licensed Patents during the Term
Y
Y as to infringement of Licensed Patents before termination
Y
8.7
Infringement Claims by Third Parties
Y as to exploitation of Licensed Product in the Territory during the Term
Y for 8.7.1 and 8.7.2 (in each case as to exploitation of Licensed Product in
the Territory during the Term) but not 8.7.3
Y as to exploitation of Licensed Product in the Territory before Termination;
provided that upon termination under 13.11.2(a) in connection with POZEN’s
exercise of the Buy-Out, Section 8.7.3 shall not survive
Y



15

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Section
Subject
Survive on
Expiration
under Section
13.11.1(a)
Survive on
Expiration
under Section
13.11.1(b)
Survive on
Termination in
13.11.2(a)
Survive on
Termination
in 13.11.2(b)
8.8
Third Party Declaratory Judgments or Similar Action
Y but only as to Joint Patents
Y
Y as to pending actions and Joint Patents
Y
8.9
Joint Research Agreement
Y
Y
Y
Y
8.10
Patent Term Extension
 
Y
 
Y
8.11
Orange Book Listings
 
Y
 
Y
8.12
Third Party Licenses
 
 
 
Y
10.2
Expenses
Y
Y
Y
Y
10.4.3
No Conflicting License Grant
 
Y
 
Y
10.5
CMO Agreement
 
 
 
Y
10.6
Parallel Importation
 
Y
 
Y
11.1
Pharmacovigilance
Y
Y
 
Y
Article 12
Confidentiality
Y but not 12.8
Y but not 12.8
Y but not 12.8
Y but not 12.8
13.11.1(a)
Effect of Expiration
Y
 
 
 
13.11.1(b)
Effect of Expiration
 
Y
 
 
13.11.2(a)
Effect of Termination
 
 
Y
 
13.11.2(b)
Effect of Termination
 
 
 
Y
13.12
Effect of Bankruptcy
Y
Y
Y
Y
13.13
Survival
Y
Y
Y
Y
Article 14
Indemnification and Insurance
Y
Y
Y
Y
Article 15
Limitation of Liability
Y
Y
Y
Y
Article 17
Miscellaneous
Y but not 17.3 or 17.2
Y but not 17.3 or 17.2
Y but not 17.3 or 17.2
Y



16

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Disclosure Schedules
 
[* * *]
 
 
17

--------------------------------------------------------------------------------